Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 1 of 81 PageID #: 1941




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

   JOHN M. KLUGE,

                      Plaintiff,                     Case No. 1:19-cv-2462-JMS-DLP
         vs.

   BROWNSBURG COMMUNITY SCHOOL                               NOTICE OF APPEAL
   CORPORATION,

                      Defendant.



        PLEASE TAKE NOTICE that Plaintiff John M. Kluge, hereby appeals to the

  United States Court of Appeals for the Seventh Circuit from the Order (Doc. 159)

  and Judgment (Doc. 160) granting Defendant’s Motion for Summary Judgment and

  denying Plaintiff’s Motion for Partial Summary Judgment, entered in this action on

  July 12, 2021.

        Respectfully submitted this 10th day of August, 2021.

                                         s/ Michael J. Cork
   Kevin E. Green                         Michael J. Cork
   456 N. Meridian Street #1517           5754 N. Delaware St.
   Indianapolis, IN 46204                 Indianapolis, IN 46220-2528
   (317) 437-5002                         (317) 517-4217
   keglegal@aol.com                       cork0@icloud.com

   Roscoe Stovall, Jr.
   456 N. Meridian Street #507
   Indianapolis, IN 46204
   (317) 831-3999
   rosstovall@gmail.com

                                   Attorneys for Plaintiff
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 2 of 81 PageID #: 1942




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

      JOHN M. KLUGE,                                   )
                                                       )
                                  Plaintiff,           )
                                                       )
                          vs.                          )    No. 1:19-cv-2462-JMS-DLP
                                                       )
      BROWNSBURG COMMUNITY SCHOOL                      )
      CORPORATION,                                     )
                                                       )
                                  Defendant.           )

                                               ORDER

         What's in a name? William Shakespeare suggested maybe not much, for "that which we

  call a rose, by any other name would smell as sweet." 1 But a transgender individual may answer

  that question very differently, as being referred to by a name matching one's identity can provide

  a great deal of support and affirmation. This case involves the legal ramifications of a public-

  school corporation's practical response to that philosophical question.

         Plaintiff John Kluge was formerly employed as a teacher by Brownsburg Community

  School Corporation ("BCSC"), but was eventually forced to resign after refusing to refer to

  transgender students by the names selected by the students, their parents, and their healthcare

  providers due to his religious objections to affirming transgenderism. Pursuant to Title VII of the

  Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., Mr. Kluge asserts two claims

  against BCSC related to the end of his employment: (1) discrimination based on failure to

  accommodate his religious beliefs; and (2) retaliation. Mr. Kluge has filed a Motion for Partial

  Summary Judgment, seeking judgment in his favor on his failure to accommodate claim. [Filing



  1
      WILLIAM SHAKESPEARE, ROMEO AND JULIET act                        2,   sc.   2,   available   at
  http://shakespeare.mit.edu/romeo_juliet/romeo_juliet.2.2.html.
                                                   1
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 3 of 81 PageID #: 1943




  No. 112.] BCSC has filed a Cross-Motion for Summary Judgment, seeking judgment in its favor

  on both claims. [Filing No. 120.] In addition, a group of medical, mental health, and transgender

  youth support organizations have filed a Motion for Leave to File Brief of Amici Curiae in support

  of BCSC's summary judgment motion. [Filing No. 131.] All three of these motions are ripe for

  the Court's consideration.

                                              I.
                                  SUMMARY JUDGMENT STANDARD

         A motion for summary judgment asks the Court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

  whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

  asserted fact by citing to particular parts of the record, including depositions, documents, or

  affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

  materials cited do not establish the absence or presence of a genuine dispute or that the adverse

  party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

  Affidavits or declarations must be made on personal knowledge, set out facts that would be

  admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

  Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

  can result in the movant's fact being considered undisputed, and potentially in the grant of

  summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the Court need only consider disputed facts

  that are material to the decision. A disputed fact is material if it might affect the outcome of the

  suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

  other words, while there may be facts that are in dispute, summary judgment is appropriate if those

                                                   2
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 4 of 81 PageID #: 1944




  facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

  2005). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         On summary judgment, a party must show the Court what evidence it has that would

  convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

  892, 901 (7th Cir. 2003). The moving party is entitled to summary judgment if no reasonable fact-

  finder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th

  Cir. 2009). The court views the record in the light most favorable to the non-moving party and

  draws all reasonable inferences in that party's favor. Darst v. Interstate Brands Corp., 512 F.3d

  903, 907 (7th Cir. 2008). It cannot weigh evidence or make credibility determinations on summary

  judgment because those tasks are left to the fact-finder. O'Leary v. Accretive Health, Inc., 657

  F.3d 625, 630 (7th Cir. 2011). The Court need only consider the cited materials, Fed. R. Civ. P.

  56(c)(3), and the Seventh Circuit Court of Appeals has "repeatedly assured the district courts that

  they are not required to scour every inch of the record for evidence that is potentially relevant to

  the summary judgment motion before them." Johnson, 325 F.3d at 898. Any doubt as to the

  existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE Pension

  Plan, 614 F.3d 684, 691 (7th Cir. 2010).

         "The existence of cross-motions for summary judgment does not, however, imply that there

  are no genuine issues of material fact." R.J. Corman Derailment Servs., LLC v. Int'l Union of

  Operating Engineers, 335 F.3d 643, 647 (7th Cir. 2003). Specifically, "[p]arties have different

  burdens of proof with respect to particular facts; different legal theories will have an effect on

  which facts are material; and the process of taking the facts in light most favorable to the non-




                                                   3
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 5 of 81 PageID #: 1945




  movant, first for one side and then for the other, may highlight the point that neither side has

  enough to prevail" on summary judgment. Id. at 648.

                                                  II.
                                           BACKGROUND

         A. The Parties

         BCSC is a public-school corporation in Brownsburg, Indiana, and is governed by an elected

  Board of Trustees ("the Board"). [Filing No. 120-1 at 2.] At all relevant times, Dr. Jim Snapp was

  the Superintendent, [Filing No. 120-1 at 3]; Dr. Kathryn Jessup was the Assistant Superintendent,

  [Filing No. 120-1 at 2]; Jodi Gordon was the Human Resources Director, [Filing No. 113-4 at 5];

  and Phil Utterback was the President of the Board, [Filing No. 113-3 at 5]. Brownsburg High

  School ("BHS") is the sole high school within BCSC. [Filing No. 120-2 at 2.] At all relevant

  times, Dr. Bret Daghe was the principal of BHS. [Filing No. 120-5 at 4.]

         Mr. Kluge was hired by BCSC in August 2014 to serve as a Music and Orchestra Teacher

  at BHS. [Filing No. 113-2 at 2; Filing No. 120-2 at 3.] He was employed in that capacity until

  the end of the 2017-2018 academic year. [Filing No. 120-2 at 3.] Mr. Kluge taught beginning,

  intermediate, and advanced orchestra, beginning music theory, and advanced placement music

  theory, and was the only teacher who taught any sections of those classes during his time at BHS.

  [Filing No. 120-2 at 3; Filing No. 120-3 at 19-20.] Mr. Kluge also assisted the middle school

  orchestra teacher in teaching classes at the middle school. [Filing No. 120-3 at 19-20.]

         B. Mr. Kluge's Religious Beliefs

         Mr. Kluge identifies as a Christian and is a member of Clearnote Church, which is part of

  the Evangel Presbytery. [Filing No. 113-1 at 4.] He serves as a church elder, meaning he is a

  member of the board of elders, which "exercise[s] spiritual oversight over the church" and is "part

  of the government of [the] church." [Filing No. 120-3 at 3-4.] In addition, Mr. Kluge serves as

                                                  4
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 6 of 81 PageID #: 1946




  head of the youth group ministries, head of the Owana Program (a discipleship program for

  children), and a worship group leader. [Filing No. 120-3 at 5.]

         Mr. Kluge's religious beliefs "are drawn from the Bible," and his "Christian faith governs

  the way he thinks about human nature, marriage, gender, sexuality, morality, politics, and social

  issues." [Filing No. 15 at 6.] "Mr. Kluge believes that God created mankind as either male or

  female, that this gender is fixed in each person from the moment of conception, and that it cannot

  be changed, regardless of an individual's feelings or desires." [Filing No. 15 at 6.] He also believes

  that "he cannot affirm as true ideas and concepts that he deems untrue and sinful." [Filing No. 15

  at 7.] As a result of these principles, Mr. Kluge believes that "it is sinful to promote gender

  dysphoria." 2 [Filing No. 15 at 5; Filing No. 120-3 at 5.] In addition, according to Mr. Kluge,

  transgenderism "is a boringly old sin that has been repented for thousands of years," and because

  being transgender is a sin, it is sinful for him to "encourage[] students in transgenderism." [Filing

  No. 113-1 at 8-9; see also Filing No. 120-3 at 10.]

         C. BCSC's Policies and Practices Regarding Transgender Students

         According to Dr. Jessup, BCSC's Assistant Superintendent, prior to the start of the 2017-

  2018 academic year, "the high school community at BCSC began to become more and more aware

  of the needs of transgender students," and "[s]everal discussions were held by and between school

  leadership at both the high school level and the corporation level about addressing these needs."

  [Filing No. 120-1 at 3.] Mr. Kluge and other BCSC staff first became aware of these discussions



  2
    According to the American Psychiatric Association, "gender dysphoria" is "an acute form of
  mental distress stemming from strong feelings of incongruity between one's anatomy and one's
  gender identity." Campbell v. Kallas, 936 F.3d 536, 538 (7th Cir. 2019) (citing Am. Psychiatric
  Ass’n, Diagnostic & Statistical Manual of Mental Disorders 451 (5th ed. 2013)). Mr. Kluge
  disagrees with this definition, and instead defines gender dysphoria to be "what scripture refers to
  as effeminacy which is for a man to play the part of a woman or a woman to play the part of a man
  and so that would include acting/dressing like the opposite sex." [Filing No. 120-3 at 5-6.]
                                                    5
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 7 of 81 PageID #: 1947




  in January 2017, when administrators invited Craig Lee, a BHS teacher and faculty advisor of the

  Equality Alliance Club, to speak about transgenderism at a faculty meeting. [Filing No. 15-3 at 2;

  Filing No. 58-2 at 1-2.] At another faculty meeting in February 2017, Mr. Lee and a BHS guidance

  counselor, Lori Mehrtens, gave a presentation on what it means to be transgender and how teachers

  can encourage and support transgender students. [Filing No. 15-3 at 2.]

         BHS Principal Dr. Daghe testified that during the second semester of the 2016-2017

  academic year, BHS faculty and staff members approached him seeking direction about how to

  address transgender students. [Filing No. 113-5 at 4.] In May 2017, Mr. Kluge and three other

  teachers called a meeting with Dr. Daghe, during which they presented a signed letter expressing

  their religious objections to transgenderism and other information supporting their position that

  BHS should not "promote transgenderism." [Filing No. 113-1 at 19-32; Filing No. 113-5 at 6;

  Filing No. 120-3 at 11.] The letter specifically asked that BCSC faculty and staff not be required

  to refer to transgender students using their preferred pronouns and that transgender students not be

  permitted to use the restrooms and locker rooms of their choice. [Filing No. 113-1 at 30-31.]

         In response to these various competing concerns, BCSC implemented a policy ("the Name

  Policy"), 3 which took effect in May 2017 and required all staff to address students by the name



  3
    Mr. Kluge repeatedly emphasizes that the Name Policy was not a formal BCSC policy in that it
  was not formally reviewed or adopted by the Board. [E.g., Filing No. 153 at 17]. That appears to
  be true. [See Filing No. 113-4 at 6 (Ms. Gordon testifying that "It actually wasn't really a policy.
  It was a direction. It was guidelines that we had given to the staff."); Filing No. 113-4 at 6 (Ms.
  Gordon acknowledging that, in order to become a policy, an issue must be presented to the Board
  for discussion, review, and approval at a formal Board meeting); [Filing No. 113-3 at 8 (Mr.
  Utterback testifying that the subject of transgender students changing their names was never
  formally addressed by the Board).] However, that distinction is irrelevant given that it is
  undisputed that the Name Policy and BCSC's other practices, such as those concerning uniforms
  and restrooms—whether formally adopted by the Board or not—were directives that BCSC staff
  members were required to follow. The Court uses the term "policy" to refer to the Name Policy
  and the other practices colloquially and as a matter of convenience, not to imply that the any of
  these matters were formally ratified by the Board.
                                                   6
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 8 of 81 PageID #: 1948




  that appears in PowerSchool, a database that BCSC uses to record and store student information,

  including grades, attendance, and discipline. [Filing No. 113-3 at 6; Filing No. 113-5 at 4; Filing

  No. 113-6 at 7.] Transgender students could change their first names in PowerSchool if they

  presented a letter from a parent and a letter from a healthcare professional regarding the need for

  a name change. [Filing No. 113-5 at 4-5; Filing No. 120-1 at 4-5.] Through the same process,

  students could also change their gender marker and the pronouns used to refer to them. [Filing

  No. 113-5 at 5.] In addition to the Name Policy, transgender students were permitted to use the

  restrooms of their choice and dress according to the gender with which they identified, including

  wearing school-related uniforms associated with the gender with which they identified. [Filing

  No. 113-5 at 5.] The three other teachers who initially expressed objections to "promot[ing]

  transgenderism" accepted the Name Policy, while Mr. Kluge did not. [Filing No. 120-3 at 12.]

         BCSC's practices regarding transgender students were based on BCSC's administrators'

  ultimate conclusion that "transgender students face significant challenges in the high school

  environment, including diminished self-esteem and heightened exposure to bullying" and that

  "these challenges threaten transgender students' classroom experience, academic performance, and

  overall well-being." [Filing No. 120-1 at 3.] Regarding the Name Policy specifically, Dr. Jessup

  explained:

         The high school and BCSC leadership thought that this practice furthered two
         primary goals. First, the practice provided the high school faculty a straightforward
         rule when addressing students; that is, faculty need and should only call students
         by the name listed in PowerSchool. Second, it afforded dignity and showed
         empathy toward transgender students who were considering or in the process of
         gender transition. Stated differently, the administration considered it important for
         transgender students to receive, like any other student, respect and affirmation of
         their preferred identity, provided they go through the required and reasonable
         channels of receiving and providing proof of parental permission and a healthcare
         professional's approval.




                                                  7
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 9 of 81 PageID #: 1949




  [Filing No. 120-1 at 4.] Dr. Jessup further opined that the BCSC and BHS leaders gave

  "heightened attention to these issues prior to the start of the 2017-2018 school year because several

  transgender students were enrolled as high school freshman for that school year." [Filing No. 120-

  1 at 3.]

             D. Mr. Kluge's Religious Objections to BCSC Policies and His Initial
                Accommodations

             In July 2017, Mr. Kluge informed Dr. Daghe that he could not follow the Name Policy

  because he had a religious objection to referring to students using names and pronouns

  corresponding to the gender with which they identify, rather than the biological sex that they were

  assigned at birth. 4 [Filing No. 113-2 at 3; Filing No. 113-5 at 5-6.] Dr. Daghe called a meeting

  with Mr. Kluge and Dr. Snapp to discuss the situation. [Filing No. 120-3 at 14-17; Filing No. 120-

  5 at 6.] At the meeting, Dr. Daghe gave Mr. Kluge three options: (1) comply with the Name

  Policy; (2) resign; or (3) be suspended pending termination. [Filing No. 120-3 at 14.] Mr. Kluge

  refused to either follow the Name Policy or resign, so he was suspended. [Filing No. 120-3 at 14-

  17.]




  4
    Mr. Kluge and his counsel often use the terms "transgender names" and "transgender pronouns"
  to refer to the first names and pronouns chosen by transgender students and affirmed by their
  parents to reflect the gender with which they identify. [See Filing No. 120-3 at 15 (Mr. Kluge
  testifying that he uses "transgender names" to mean "[t]he opposite sex first name that [the
  transgender students] had switched to that was not their legal name").] They use terms like "legal
  names" to refer to the names and gender that the students were assigned at birth. [See Filing No.
  120-3 (stating that "legal names" refers to "[t]he name that's on their birth certificate, the one that
  was stored on their birth records").] The Court finds this terminology imprecise and often
  confusing. People can be transgender, but names and pronouns cannot. Relatedly, transgender
  individuals can and often do change their "legal" names and gender markers to reflect the gender
  with which they identify. Accordingly, the Court will refer to the names and pronouns chosen by
  transgender students to reflect the gender with which they identify as "preferred" names and
  pronouns.
                                                    8
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 10 of 81 PageID #: 1950




            The following week, on July 31, 2017, another meeting was held between Dr. Snapp, Ms.

   Gordon, and Mr. Kluge. [Filing No. 120-3 at 17.] At the July 31 meeting, Mr. Kluge proposed

   that he be permitted to address all students by their last names only, similar to a sports coach ("the

   last names only accommodation"), and the administrators agreed. [Filing No. 113-2 at 3-4; Filing

   No. 113-6 at 7; Filing No. 120-3 at 17.] Mr. Kluge signed a document that stated the following,

   including a handwritten notation initialed by Ms. Gordon:

            You are directed to recognize and treat students in a manner using the identity
            indicated in PowerSchool. This directive is based on the status of a current court
            decision applicable to Indiana.
            We agree that John may use last name only to address students.
            You are also directed not to attempt to counsel or advise students on his/her lifestyle
            choices.

   [Filing No. 15-1 at 1.] Another handwritten note, also initialed by Ms. Gordon, further stated: "In

   addition, Angie Boyer will be responsible for distributing uniforms to students." [Filing No. 15-1

   at 1.]

            Mr. Kluge understood the last names only accommodation to mean that he would refer to

   all students—not just transgender students—by their last names only, not use any honorifics such

   as "Mr." or "Ms." to refer to any student, and if any student were to directly ask why he used last

   names only, he would respond that he views the orchestra class like a sports team and was trying

   to foster a sense of community. [Filing No. 120-3 at 18.] He also understood that he would not

   be required to distribute gender-specific orchestra uniforms to students. [Filing No. 120-3 at 17-

   18.]

            E. BCSC Receives Complaints About Mr. Kluge's Use of Last Names Only

            Dr. Daghe "first learned of concerns with Mr. Kluge and how he was addressing students

   in class" in an August 29, 2017 email from another teacher, Craig Lee. [Filing No. 120-2 at 4.] In

   addition to teaching classes at BHS, Mr. Lee was one of three teachers on the BHS Faculty

                                                      9
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 11 of 81 PageID #: 1951




   Advisory Committee and the faculty advisor of the Equality Alliance, a student club that meets on

   a weekly basis to discuss issues that impact the LGBTQ community and provides a safe space for

   students who identify as LGBTQ. [Filing No. 120-2 at 4; Filing No. 120-14 at 6.] In relevant part,

   the email stated:

          I wanted to follow up regarding the powerschool/students changed name discussion
          at the Faculty Advisory [meeting] as some issue have arisen in the last few days
          that need to be addressed. . . . There is a student who has had their name changed
          in powerschool. They are a freshman who this teacher knew from 8th grade. The
          teacher refuses to call the student by their new name. I see this is a serious issue
          and the student/parents are not exactly happy about it.

   [Filing No. 120-15 at 2.] Although the email did not mention Mr. Kluge by name, Dr. Daghe

   believed and was later able to confirm that the teacher discussed in the email was Mr. Kluge.

   [Filing No. 12-2 at 4.]

          Regarding the Equality Alliance, between 12 and 40 students generally attend each

   meeting, and in 2019 there were at least four transgender students who regularly attended

   meetings. [Filing No. 120-14 at 6-7; see also Filing No. 58-1 at 2 (estimating that there are

   "approximately five to ten transgender students currently in the Equality Alliance").] Aidyn Sucec

   and Sam Willis were two transgender students who regularly attended Equality Alliance meetings

   during the relevant time. [Filing No. 120-14 at 7.] According to Mr. Lee, both Aidyn and Sam

   discussed during Equality Alliance meetings how Mr. Kluge was referring to them by their last

   names only, and they found that practice to be insulting and disrespectful. [Filing No. 120-14 at

   7.] Mr. Lee testified that: "It was clearly visible the emotional distress and the harm that was being

   caused towards them. It was very, very clear, and, so, that was clear for everyone to see but that

   is also what they described as well." [Filing No. 120-14 at 7-8; see also Filing No. 120-14 at 8

   ("Q: Was it your interpretation that Aidyn and Sam . . . felt as if they were being discriminated

   against by Mr. Kluge? A: I wouldn't describe it so much as an interpretation. It was just very, very

                                                    10
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 12 of 81 PageID #: 1952




   clear at the meetings to see how much emotional harm was being caused towards Sam and Aidyn.

   It was clear for everyone at the meetings just to see how much of an impact it was having on them.

   So, when I say like I wouldn't call it an interpretation, I mean, it was so clearly visible that I don't

   feel like there was anything to necessarily interpret.").]

          In his declaration, Mr. Lee stated the following:

                   During Equality Alliance meetings, we have a policy of not using names
          when discussing offensive or insensitive behavior of other students and faculty.
          During the 2017-2018 school year, I heard students discuss how they were being
          treated "in orchestra class," or "by the orchestra teacher." I understood these to be
          references to John Kluge, the orchestra teacher at [BHS].
                   Mr. Kluge's behavior was a frequent topic of conversation during Equality
          Alliance meetings. Students in Mr. Kluge's class said that they found not being
          called by their first names to be insulting and disrespectful. Transgender students
          felt strongly that they wanted others to acknowledge their corrected names, and Mr.
          Kluge's refusal to do so hurt them. These students also felt like it was their presence
          that caused Mr. Kluge's behavior, which made them feel isolated and targeted. I
          relayed the students' concerns to the principal of [BHS] and the assistant
          superintendent of [BCSC].
                   Multiple times, Equality Alliance members mentioned that Mr. Kluge
          would occasionally "slip-up," and use first names or gendered honorifics (e.g.,
          "Mr." or "Miss") rather than last names. Some students also expressed that they felt
          that Mr. Kluge avoided acknowledging transgender students who raised their hands
          in class.
                   Mr. Kluge's behavior was also the subject of discussion outside of the
          Equality Alliance. One student who was not a member of the Equality Alliance, but
          was in Mr. Kluge's orchestra class, approached me to tell me that Mr. Kluge's use
          of last names made him feel incredibly uncomfortable, even though he did not
          identify as LGBTQ. The student said that he found Mr. Kluge's use of last names
          very awkward because he was fairly certain that all the students knew why Mr.
          Kluge had switched to using last names, and that it made the transgender students
          in Mr. Kluge's orchestra class stand out. This student told me that he felt bad for
          his transgender classmates. He also mentioned that there were other students who
          felt this way as well.

   [Filing No. 58-2 at 2-3.]



                                                     11
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 13 of 81 PageID #: 1953




          Dr. Jessup confirmed that Mr. Kluge's use of last names only was a topic of discussion at

   Equality Alliance meetings, stating:

          I attended a meeting of the [BHS] Equality Alliance Club in Fall 2017. The purpose
          for my attending that meeting was concerns that had been shared from counselors
          of students feeling uncomfortable. Approximately 40 students attended this
          meeting. During the meeting, approximately four or five students complained
          specifically about a teacher using last names only to address students and, in my
          view, the other students in attendance appeared to agree with these complaints.
          While the students did not identify John Kluge by name in making these
          complaints, it was certainly implied that he was the teacher in question, and I had
          no doubt that it was him they were speaking of since he was the only teacher
          employed by BCSC who had been permitted the accommodation of using last
          names only instead of using the names stated in PowerSchool.

   [Filing No. 120-1 at 4.]

          Mr. Lee also testified that three other teachers—Jason Gill, Melinda Lawrie, and Justin

   Bretz—approached him during the 2017-2018 school year with concerns that Mr. Kluge's use of

   last names only was causing harm to students. [Filing No. 120-14 at 16-17.] In addition, the

   Faculty Advisory Committee met with Dr. Daghe approximately twice per month, and during those

   meetings, "Mr. Lee continued to relate to [Dr. Daghe] the complaints and concerns he was hearing,

   primarily in Equality Alliance Club meetings, . . . about Mr. Kluge's use of last-names-only with

   students." [Filing No. 120-2 at 4.] Dr. Daghe testified that in addition to receiving information

   from Mr. Lee, he received complaints from students and teachers, including teachers Tracy

   Runyon and Melissa Stainbrook, regarding Mr. Kluge referring to his students by last name only.

   [Filing No. 113-5 at 8-9; see also Filing No. 113-4 at 9 (Ms. Gordon testifying that she "was made

   aware that there had been complaints made to Dr. Daghe from students and staff that Mr. Kluge

   wasn't following th[e] guidelines that he had agreed to at the start of the year").]

          Aidyn Sucec was a transgender student in Mr. Kluge's orchestra class during the 2017-

   2018 academic year. [Filing No. 22-3 at 1.] Aidyn submitted a declaration in which he stated that


                                                    12
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 14 of 81 PageID #: 1954




   after coming out as transgender, "[b]eing addressed and recognized as Aidyn was critical to helping

   alleviate [his] gender dysphoria," and his "emotional and mental health significantly improved

   once his family and friends began to recognize [him] as who [he is]." [Filing No. 22-3 at 3.]

   Pursuant to the Name Policy, Aidyn's mother and his therapist submitted letters requesting that his

   name and gender be updated in PowerSchool. [Filing No. 22-3 at 3.] According to Aidyn, Mr.

   Kluge referred to him by last name only or avoided referring to him by any name, instead simply

   nodding or waving in Aidyn's direction. [Filing No. 22-3 at 4.] However, Aidyn states that Mr.

   Kluge would sometimes refer to other students using the honorifics "Mr." or "Ms.," or by their

   first names. [Filing No. 22-3 at 4.] Aidyn believes that Mr. Kluge "avoided" him and other

   transgender students, and states:

          Mr. Kluge's behavior made me feel alienated, upset, and dehumanized. It made me
          dread going to orchestra class each day, and I felt uncomfortable every time I had
          to talk to him one-on-one. In addition, Mr. Kluge's behavior was noticeable to other
          students in the class. At one point, my stand partner asked me why Mr. Kluge
          wouldn't just say my name. I felt forced to tell him that it was because I'm
          transgender. . . . By the end of the first semester, in December of 2017, I told my
          mother that I did not want to continue taking orchestra during my sophomore year.

   [Filing No. 22-3 at 4.] Aidyn explains that "[t]he controversy around Mr. Kluge's resignation

   during the summer of 2018 is why [he] no longer attend[s] Brownsburg High School." [Filing No.

   22-3 at 4.] Several students made negative and derogatory remarks to Aidyn, suggesting that he

   had been responsible for Mr. Kluge leaving the school, and "[t]hese incidents, in combination with

   [his] ongoing health struggles, made [him] feel that [he] could not return to school" after August

   2018. [Filing No. 22-3 at 4-5.]

          Sam Willis was another transgender student in one of Mr. Kluge's orchestra classes during

   the 2017-2018 academic year. [Filing No. 58-1 at 2.] Prior to the start of that year, he decided to

   publicly transition and use the name "Samuel" or "Sam" and masculine pronouns going forward.


                                                   13
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 15 of 81 PageID #: 1955




   [Filing No. 58-1 at 2.] Although Sam's parents emailed the school counselor and Mr. Kluge

   directly to notify them of this change, Sam did not initially change his information in PowerSchool,

   because he was not aware of the Name Policy permitting him to do so. [Filing No. 58-1 at 2-3.]

   According to Sam, before he changed his information in PowerSchool, Mr. Kluge referred to him

   on several occasions as "Miss Willis," which led to confusion among other students and was "very

   upsetting" to Sam. [Filing No. 58-1 at 2-3.] Once Sam changed his first name and gender marker

   in PowerSchool, however, Mr. Kluge stopped referring to him as "Miss Willis," and Sam was

   permitted to wear the boys' tuxedo uniform for the fall orchestra concert. [Filing No. 58-1 at 3.]

   Sam states that Mr. Kluge generally used last names only to refer to students, but would

   occasionally use gendered honorifics or gendered pronouns with non-transgender students. [Filing

   No. 58-1 at 3.] Sam opines that "Mr. Kluge's use of last names in class made the classroom

   environment very awkward," and "[m]ost of the students knew why Mr. Kluge had switched to

   using last names, which contributed to the awkwardness and [Sam's] sense that [he] was being

   targeted because of [his] transgender identity." [Filing No. 58-1 at 3-4.] Sam states that Mr.

   Kluge's actions upset him and his family, and exposed him and other transgender students to

   "widespread public scrutiny." [Filing No. 58-1 at 5.] His declaration ends with the following

   statement: "I truly believe that if everyone in my life had refused, like Mr. Kluge, to use my

   corrected name, I would not be here today." [Filing No. 58-1 at 5.]

          Mr. Kluge expressly disputes the allegations in Aidyn's declaration and the other

   allegations that he did not strictly comply with the last names only accommodation. [See Filing

   No. 52-1.] Natalie Gain, a teacher who led private music lessons for students during the school

   day, submitted a declaration stating that she never heard Mr. Kluge use gendered language in the

   classroom and "only heard him use last names with the students." [Filing No. 52-2 at 3.] She



                                                   14
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 16 of 81 PageID #: 1956




   further stated that she "never heard any of the students discussing the . . . use of last names" and

   "as far as [she] could tell, Mr. Kluge's accommodation was not common knowledge" among

   students. [Filing No. 52-2 at 3.] Three students who were in Mr. Kluge's orchestra class during

   the 2017-2018 school year also submitted declarations stating that they never heard Mr. Kluge

   used gendered language, that they observed him using last names only to refer to all students, and

   that they did not witness him treating transgender students differently than other students. [Filing

   No. 52-3; Filing No. 52-4; Filing No. 52-5.]

          Dr. Daghe continued to hear complaints about Mr. Kluge throughout the fall 2017

   semester, but was hopeful that the issue would resolve itself. [Filing No. 120-1 at 4.] It was not

   until December 2017 that Dr. Daghe determined it was appropriate to address these issues with

   Mr. Kluge directly. [Filing No. 120-2 at 4.] Mr. Kluge testified that he was not aware of any

   complaints until December 2017, and when Mr. Daghe informed him that complaints had been

   made, Dr. Daghe did not provide any specific information or disclose the names of people who

   had allegedly complained. [Filing No. 120-3 at 21-23.] Mr. Kluge further testified that he did not

   personally witness or experience any tension with his students or other faculty members. [Filing

   No. 120-3 at 23-24.]

          F. Mr. Kluge's Discussions with Administration and Ultimate Resignation

          On December 13, 2017, Mr. Kluge met with Dr. Daghe. [Filing No. 113-2 at 4; Filing No.

   120-3 at 22.] Mr. Kluge's account of this meeting, in relevant part is as follows:

          [Dr.] Daghe scheduled a meeting with me to ask me how the year was going and to
          tell me that my last-name-only Accommodation was creating tension in the students
          and faculty. He said the transgender students reported feeling "dehumanized" by
          my calling all students last-name-only. He said that the transgender students'
          friends feel bad for the transgender students when I call the transgender students,
          along with everyone else, by their last-name-only. He said that I am a topic of
          much discussion in the Equality Alliance Club meetings. He said that a number of



                                                   15
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 17 of 81 PageID #: 1957




          faculty avoid me and don't hang out with me or include me as much because of my
          stance on the issue.
                                                  ***
          I explained to [Dr.] Daghe that this persecution and unfair treatment I was
          undergoing was a sign that my faith as witnessed by my using last-names-only to
          remain neutral was not coming back void, but was being effective. He didn't seem
          to understand why I was encouraged. He told me he didn't like things being tense
          and didn't think things were working out. He said he thought it might be good for
          me to resign at the end of the year. I told [Dr.] Daghe that I was now encouraged
          all the more to stay.

   [Filing No. 15-3 at 4-5.] Mr. Kluge later testified that although Dr. Daghe stated during the

   meeting that the use of last names only was "creating complaints among many students," he would

   not provide the names of the students who complained. [Filing No. 120-3 at 23.] Mr. Kluge

   further testified that he did not witness any tension or experience any animosity from students or

   other faculty, and that his students were performing better than ever in their competitions,

   receiving high scores on their AP exams, and participating voluntarily in extra programs. [Filing

   No. 120-3 at 23-24.]

          On January 17, 2018, Dr. Daghe scheduled another meeting with Mr. Kluge, because he

   "didn't think he was direct enough in [the] December 13 meeting." [Filing No. 15-3 at 5.] At the

   January 17 meeting, Dr. Daghe expressed that, because of complaints about the use of last names

   only, Mr. Kluge should resign at the end of the school year. [Filing No. 15-3 at 5; Filing No. 120-

   3 at 25.] Dr. Daghe offered to write Mr. Kluge letters of recommendation to help him find a new

   job. [Filing No. 15-3 at 5.]

          At the BHS faculty meeting on January 22, 2018, Dr. Jessup presented the faculty with a

   document titled "Transgender Questions." [Filing No. 15-3 at 5.] The document contained a series

   of questions and answers concerning BCSC policies regarding transgender students and how

   faculty and staff should handle matters related to transgender students. [See Filing No. 15-4.] In

   addition to reiterating that the staff and faculty should address students by the names and genders

                                                   16
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 18 of 81 PageID #: 1958




   listed in PowerSchool, [Filing No. 15-4 at 6; Filing No. 15-4 at 9], the document contained the

   following relevant questions and answers:

            Are we allowed to use the student's last name only? We have agreed to this for
            the 2017-2018 school year, but moving forward it is our expectation the student
            will be called by the first name listed in PowerSchool.
                                                      ***
            How do teachers break from their personal biases and beliefs so that we can
            best serve our students? We know this is a difficult topic for some staff members,
            however, when you work in a public school, you sign up to follow the law and the
            policies/practices of that organization and that might mean following practices that
            are different than your beliefs.

            What feedback and information has been received from transgender students?
            They appreciate teachers who are accepting and supporting of them. They feel
            dehumanized by teachers they perceive as not being accepting or who continue to
            use the wrong pronouns or names. Non-transgender students in classrooms with
            transgender students have stated they feel uncomfortable in classrooms where
            teachers are not accepting. For example, teachers that call students by their last
            name, don't use correct pronouns, don't speak to the student or acknowledge them,
            etc.

   [Filing No. 15-4 at 9-10 (numbering omitted).]

            Following the faculty meeting, Mr. Kluge sent an email to Dr. Snapp and Dr. Daghe,

   referring to the "Transgender Questions" document and asking whether he was correct in believing

   that he would continue to be permitted to follow the last names only accommodation after the

   2017-2018 school year. [Filing No. 120-16 at 2.] In response to the email, Ms. Gordon and Dr.

   Daghe scheduled a meeting with Mr. Kluge to take place on February 6, 2018. [Filing No. 15-3

   at 6.]

            Mr. Kluge recorded audio of the February 6 meeting. [Filing No. 113-4 at 20-55; Filing

   No. 120-3 at 25.] During the meeting, Mr. Kluge was informed that he would not be permitted to

   continue using last names only after the 2017-2018 school year. [Filing No. 113-4 at 24.] Ms.

   Gordon stated that employers are not obligated to accommodate all of their employees' religious

   beliefs, but instead need only provide reasonable accommodations, and the last names only

                                                    17
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 19 of 81 PageID #: 1959




   accommodation was not reasonable. [Filing No. 113-4 at 27.] Mr. Daghe agreed. [See Filing No.

   113-4 at 28 ("Not when it's detrimental to kids it's not reasonable.").] Ms. Gordon also discussed

   how Mr. Kluge's pay and other logistical matters would be handled, depending on whether he

   finished the current school year or resigned mid-year. [Filing No. 113-4 at 33-35.] Regarding

   "processing" of a resignation, Ms. Gordon explained the following to Mr. Kluge:

          [S]ometimes people are very sensitive about letting their students know[] or even
          their colleagues knowing . . . .
                                                   ***
          If someone – I've had one for a year now, um, that we – someone submitted a
          resignation or retirement letter and asked "I'd rather you just hold onto this. I'm not
          – I don't want it communicated. I'd rather, you know, it just wait until the school
          year is over and then you process it." We honor requests like that.
                                                   ***
          How long we hold that can hold us up a little bit on being able to search for a
          replacement. And obviously a replacement for your position . . . is not going to be
          an easy one. So, you know, if that were to happen, it kind of depends on the
          position.
                                                   ***
          So while we like to honor those, we also like to – to talk about, like, okay, a
          reasonable amount of time for us to be able to – in order to be able to find – put a –
          get a posting out and do a good search for someone.

   [Filing No. 113-4 at 36-37.] According to Mr. Kluge, this explanation from Ms. Gordon led him

   to believe that he was entitled to submit a "conditional resignation." [See Filing No. 120-3 at 26

   ("[Dr. Daghe and Ms. Gordon] said the option was I could give Jodi a conditional resignation that

   wouldn't be processed until a date I specified, that she had done that in the past, that she had held

   onto resignations and not processed them before and she would honor any such requests.").]

          In March 2018, Ms. Gordon scheduled another meeting with Mr. Kluge. [Filing No. 15-3

   at 6; Filing No. 113-2 at 6.] At that meeting, she informed Mr. Kluge that he could either follow

   the Name Policy and continue his employment, resign, or be terminated. [Filing No. 113-2 at 6.]

   She told him that, if he intended to resign, he would need to submit his resignation to her by May

   1, 2018, otherwise the termination process would begin on that date. [Filing No. 15-3 at 6.]

                                                    18
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 20 of 81 PageID #: 1960




          On April 30, 2018, Mr. Kluge sent an email to Ms. Gordon with the subject "Request."

   [Filing No. 15-2 at 1.] The email stated:

          I'm writing you to formally resign from my position as a teacher, effective at the
          end of the 2017-2018 school year when my contract is finished, i.e., early August
          2018.

          I'm resigning my position because [BCSC] has directed its employees to call
          transgender students by a name and sex not matching their legal name and sex.
          BCSC has directed employees to call these students by a name that encourages the
          destructive lifestyle and psychological disorder known as gender dysphoria. BCSC
          has allowed me the accommodation of referring to students by last name only
          starting in August 2017 so I could maintain a "neutral" position on the issue.

          Per our conversation on 3/15/18, [BCSC] is no longer allowing this
          accommodation. BCSC will require me to refer to transgender students by their
          "preferred" name as well as by their "preferred" pronoun that does not match their
          legal name and sex. BCSC will require this beginning in the 2018-2019 school
          year. Because my Christian conscience does not allow me to call transgender
          students by their "preferred" name and pronoun, you have said I am required to
          send you a resignation letter by May 1, 2018 or I will be terminated at that time.

          Please do not process this letter nor notify anyone, including any administration,
          about its contents before May 29, 2018. Please email me to acknowledge that you
          have received this message and that you will grant this request.

   [Filing No. 15-2 at 1.]

          On the same day, Ms. Gordon replied to Mr. Kluge's email with the following:

          I appreciate hearing from you.

          I will honor your request and not process this letter or share with the BHS
          administration until May 29.

          Let me know if you have any questions at all.

   [Filing No. 15-2 at 1.]

          Ms. Gordon believed that she was honoring Mr. Kluge's request not to "process" his

   resignation before May 29 by not presenting the resignation to the Board or sharing it with his

   colleagues and students until after that date. [Filing No. 113-4 at 12.] According to Ms. Gordon,

                                                  19
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 21 of 81 PageID #: 1961




   submitting a resignation to her is equivalent to submitting a resignation to the superintendent, and

   the only permissible condition for an employee to include in a resignation is the end date of

   employment. [Filing No. 113-4 at 11-12; Filing No. 113-6 at 6.] However, in his deposition, Mr.

   Kluge characterized his resignation as a "conditional resignation, the condition being I could take

   it off [Ms. Gordon's] desk before May 29." [Filing No. 120-3 at 27.]

          Relevant to the issue of resignation, BCSC's Bylaws provide that:

          Pursuant to State law, following submission of a resignation to the Superintendent,
          the employee may not withdraw or otherwise rescind that resignation. . . . The
          Superintendent shall inform the Board of the submission of that resignation at its
          next meeting. The Board may choose to accept that resignation, deny that
          resignation or take any other appropriate action relating to the termination,
          suspension or cancellation or employment of the person submitting the resignation.
          A resignation, once submitted, may not then be rescinded unless the Board agrees.

   [Filing No. 113-6 at 8.] The Bylaws cite Indiana Code § 5-8-4-1, which in turn provides that:

          Whenever any officer, servant or employee of . . . any . . . school corporation[] . . .
          shall submit in writing his or her resignation, whether to take effect at once, when
          accepted, or at some future fixed date, with the proper officer, person or persons or
          authority of government to receive such resignation, the person so submitting such
          written resignation shall have no right to withdraw, rescind, annul or amend such
          resignation without the consent of the officer, person or persons or authority of
          government having power by law to fill such vacancy.

          In May 2018, Mr. Kluge attended an orchestra awards ceremony. [Filing No. 120-3 at 32.]

   At the ceremony, he addressed all students by their first and last names, including transgender

   students, whom Mr. Kluge addressed by their preferred first names. [Filing No. 120-3 at 33.] Mr.

   Kluge explained that he used first and last names because "it would have been unreasonable and

   conspicuous" to refer to students by last names only at a formal event. [Filing No. 120-3 at 33.]

   Mr. Kluge also opined that referring to students by last name only at the awards ceremony would

   be inconsistent with the last names only accommodation, because the accommodation was based




                                                    20
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 22 of 81 PageID #: 1962




   on the understanding that he would address students like a sports coach would, and a sports coach

   would likely use first and last names at a formal event. [Filing No. 120-3 at 33.]

          On May 25, 2018, Mr. Kluge was scheduled to meet with Ms. Gordon and Dr. Daghe, but

   when he arrived for the meeting, Mr. Daghe told him that the meeting was cancelled because "We

   have everything we need." [Filing No. 15-3 at 1.] That same afternoon, Mr. Kluge submitted to

   Ms. Gordon a document titled "Withdrawal of Intention to Resign and Request for Continuation

   of Accommodation." [Filing No. 15-3 at 1-7.] In that document, Mr. Kluge explained that he was

   "confused" as to why Dr. Daghe cancelled the meeting, and asserted that at the meeting he planned

   to withdraw his "emailed intention to resign," which he had sent to Ms. Gordon on April 30 along

   with a request that the email not be processed. [Filing No. 15-3 at 1.] He outlined his version of

   events leading up to his forced resignation, accused BCSC of discriminating against him based on

   his religious beliefs, and ultimately asked that he be permitted to continue his employment using

   the last names only accommodation. [Filing No. 15-3 at 1-7.] Approximately two hours after Mr.

   Kluge submitted the purported rescission to Ms. Gordon, BCSC "locked [Mr. Kluge] out of the

   BCSC buildings and internet database, and posted [his] job as vacant." [Filing No. 113-2 at 7.]

          At a Board meeting on June 11, 2018, Mr. Kluge asked the Board not to accept his

   resignation and to reinstate his employment. [Filing No. 113-2 at 7; Filing No. 120-18 at 10.]

   Various members of the community also spoke at the meeting, some in support of Mr. Kluge's

   termination, and others against it. [See Filing No. 120-18 at 9-13.] The Board accepted Mr.

   Kluge's resignation, thereby ending his employment with BCSC. [Filing No. 113-2 at 7; Filing

   No. 120-18 at 1.]




                                                   21
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 23 of 81 PageID #: 1963




          G. This Lawsuit

          Mr. Kluge filed his Amended Complaint in this action, asserting thirteen claims against

   BCSC and several of its employees. [Filing No. 15.] Upon Defendants' Motion to Dismiss, [Filing

   No. 44], the Court dismissed several claims and Defendants, leaving only Mr. Kluge's claims

   against BCSC for failure to accommodate and retaliation under Title VII, [Filing No. 70]. As

   noted earlier, Mr. Kluge then filed his Motion for Partial Summary Judgment seeking judgment in

   his favor on his failure to accommodate claim. [Filing No. 112.] BCSC filed its Cross-Motion for

   Summary Judgment seeking judgment in its favor on the failure to accommodate claim and the

   retaliation claim. [Filing No. 120.] In addition, the National Association of Social Workers and

   its Indiana Chapter, the American Academy of Pediatrics and its Indiana Chapter, the American

   Medical Association, and Indiana Youth Group (collectively, "Movants") filed a Motion for Leave

   to File Brief of Amici Curiae, seeking "to offer additional insight regarding the harm of [Mr.

   Kluge's] proposed accommodation on the health and wellbeing of transgender students that is not

   discussed in the briefs submitted by the parties to this case." [Filing No. 131 at 1.] All three of

   these motions are fully briefed and ripe for the Court's decision.

                                                   III.
                                              DISCUSSION

          A. Title VII Background

          "Title VII forbids employment discrimination on account of religion." EEOC v. Walmart

   Stores E., L.P., 992 F.3d 656, 658 (7th Cir. 2021) (citing 42 U.S.C. § 2000e–2(a)(1)). As used in

   Title VII, "religion" "includes all aspects of religious observance and practice, as well as belief,

   unless an employer demonstrates that he is unable to reasonably accommodate to an employee's

   or prospective employee's religious observance or practice without undue hardship on the conduct

   of the employer's business." 42 U.S.C. § 2000e(j).

                                                    22
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 24 of 81 PageID #: 1964




          To state a prima facie case of religious discrimination based on failure to accommodate, a

   plaintiff must show that his religious belief or practice conflicted with a requirement of his

   employment and that his religious belief or practice was the basis for the discriminatory treatment

   or adverse employment action. Porter v. City of Chicago, 700 F.3d 944, 951 (7th Cir. 2012), as

   modified by EEOC v. Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028, 2031-33 (2015). 5 "Once

   the plaintiff has established a prima facie case of discrimination, the burden shifts to the employer

   to make a reasonable accommodation of the religious practice or to show that any reasonable

   accommodation would result in undue hardship." Porter, 700 F.3d at 951.

          "In addition to prohibiting discrimination, Title VII 'forbids retaliation against anyone who

   "has opposed any practice made an unlawful employment practice by [Title VII], or because he

   has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,

   or hearing under [Title VII]."'" Id. at 956 (quoting Loudermilk v. Best Pallet Co., 636 F.3d 312,

   314 (7th Cir. 2011) (quoting 42 U.S.C. § 2000e–3(a))). To survive summary judgment on a

   retaliation claim, the plaintiff must produce evidence showing a causal link between his protected

   activity and the adverse employment action. Khungar v. Access Cmty. Health Network, 985 F.3d

   565, 578 (7th Cir. 2021). "The question is: 'Does the record contain sufficient evidence to permit




   5
    In Porter, the Seventh Circuit articulated an additional element of the prima facie case for failure
   to accommodate: that the employee called the religious practice to his employer's attention. 700
   F.3d at 951. However, the Supreme Court later made clear that an employee need not prove that
   his employer had actual knowledge of the religious belief or practice, and instead must demonstrate
   only that the desire not to accommodate was a motivating factor in an adverse employment action.
   See Abercrombie, 135 S. Ct. at 2032-33. Other District Courts in this Circuit have therefore
   disregarded this additional element. See, e.g., Jackson v. NTN Driveshaft, Inc., 2017 WL 1927694,
   at *1 (S.D. Ind. May 10, 2017). This Court will do the same, although it makes no difference
   because it is undisputed that BCSC was aware of Mr. Kluge's religion-based objections to the
   Name Policy.
                                                    23
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 25 of 81 PageID #: 1965




   a reasonable fact finder to conclude that retaliatory motive caused the discharge?'" Id. (quoting

   Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016)).

          B. Motion for Leave to File Brief of Amici Curiae

          Movants argue that as highly regarded medical and mental health organizations and a

   provider of support services to transgender youth in Indiana, they are well-positioned to provide

   the Court with insight regarding how inclusive policies that respect the names and pronouns that

   match a student's gender identity have been demonstrated to reduce harm to the student's physical

   and mental health, including by reducing levels of depression, thoughts of suicide, and attempted

   suicide among transgender youth. [Filing No. 131 at 2-3.] Movants point out that other courts

   have routinely permitted them to file amicus briefs to offer their expertise and insight on issues of

   mental health and welfare, including with respect to transgender youth. [Filing No. 131 at 3 (citing

   cases).] Movants attach their proposed brief to the motion. [Filing No. 131-1.]

          Mr. Kluge responds that "[t]he proposed amicus brief . . . does little more than add twenty-

   two additional pages to BCSC's fifty-page long brief by rehashing—at length and with additional

   citations—the proposition that some transgender students may experience negative emotions or

   psychological difficulty when they do not feel socially supported." [Filing No. 145 at 2.]

   According to Mr. Kluge, "[t]his is not a unique insight, it is not relevant to the salient legal issues

   in this case, and it will not provide any assistance to the Court not already available in the parties'

   briefs." [Filing No. 145 at 2.] Specifically, Mr. Kluge contends that the proposed amicus brief

   sheds no light on whether BCSC suffered an undue burden, what accommodation BCSC ought to

   have made for Mr. Kluge's religious beliefs, and whether Mr. Kluge has demonstrated retaliation.

   [Filing No. 145 at 7.] Mr. Kluge asserts that the cases cited by Movants, in which they were

   permitted to file amicus briefs, are distinguishable from the present case. [Filing No. 145 at 7-9.]



                                                     24
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 26 of 81 PageID #: 1966




   Finally, Mr. Kluge contends that the proposed amicus brief stands for the proposition that calling

   transgender students by their chosen names respects and affirms their gender identity, but BCSC

   has argued that using chosen first names is a purely administrative task, and therefore the proposed

   brief has no relevance to the issues in this case. [Filing No. 145 at 9-10.]

            In reply, Movants argue that the evidence presented in their proposed amicus brief

   concerning the importance of calling transgender students by names and pronouns that affirm their

   gender identity "bears directly on a central issue in this case: whether [Mr.] Kluge's proposed

   accommodation caused an undue hardship on [BCSC]." [Filing No. 147 at 1.] According to

   Movants, "[i]f the scientific evidence shows that Mr. Kluge's proposed accommodation would be

   contrary to the health and well-being of transgender students, then the accommodation

   undoubtedly imposed 'more than a de minimis cost' to BCSC whose mission is to educate and

   protect those students." [Filing No. 147 at 1.] Movants maintain that their perspective is unique

   because although the parties address the harm caused to two particular transgender students,

   Movants explain from a scientific research perspective why the last names only arrangement

   threatens the mental and physical wellbeing of transgender youth more broadly. [Filing No. 147

   at 2.]

            The Seventh Circuit "has held that whether to allow the filing of an amicus curiae brief is

   a matter of 'judicial grace.'" Voices for Choices v. Illinois Bell Tel. Co., 339 F.3d 542, 544 (7th

   Cir. 2003) (quoting National Organization for Women, Inc. v. Scheidler, 223 F.3d 615, 616 (7th

   Cir. 2000)). In deciding whether to permit such a brief, courts should consider "whether the brief

   will assist the judges by presenting ideas, arguments, theories, insights, facts, or data that are not

   to be found in the parties' briefs." Voices for Choices, 339 F.3d at 545. "The criterion is more

   likely to be satisfied in a case in which a party is inadequately represented; or in which the would-



                                                    25
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 27 of 81 PageID #: 1967




   be amicus has a direct interest in another case that may be materially affected by a decision in this

   case; or in which the amicus has a unique perspective or specific information that can assist the

   court beyond what the parties can provide." Id. (citing Scheidler, 223 F.3d at 616-17).

          The Court acknowledges that Movants and other similar organizations have been permitted

   to submit amicus briefs in other cases, and that they have provided courts with information and

   perspectives that are important to addressing legal issues affecting transgender individuals. In the

   instant case, however, that information is not necessary. As Mr. Kluge acknowledges, the general

   notion that failing or refusing to affirm a transgender individual's identity using preferred names

   and pronouns causes psychological and emotional harm is "not a unique insight." [Filing No. 145

   at 2.] Indeed, it is undisputed that BCSC accepted that premise as true and sought to alleviate

   potential psychological and emotional harm to students through its policies and practices

   concerning the treatment of transgender students. [See Filing No. 15-4 at 9 (BCSC's January 2018

   "Transgender Questions" document stating "It is our job to make all students feel welcome and

   accepted in the public school environment").] Even Mr. Kluge acknowledges that failing to affirm

   the identities of transgender students causes "emotional harm" to those students, although he

   argues that such harm is insufficient to constitute an undue burden. [See, e.g., Filing No. 153 at

   19 ("The emotional discomfort and complaints of two students and a single teacher cannot justify

   forcing Kluge to face a choice between violating his religious beliefs and losing his job.").]

   Accordingly, the Court will resolve the pending motions by considering only the parties' briefs,

   and Movants' Motion for Leave to File Brief of Amici Curiae, [Filing No. 131], is DENIED.




                                                    26
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 28 of 81 PageID #: 1968




          C. Summary Judgment Motions

               1. Failure to Accommodate Claim

          Mr. Kluge argues that BCSC discriminated against him by refusing to accommodate his

   sincerely held religious beliefs. [Filing No. 114 at 19-35.] Specifically, he asserts that his belief

   against promoting transgenderism by using a transgender student's preferred name and pronouns

   is religious in nature, is sincerely held, and was clearly communicated to BCSC. [Filing No. 114

   at 19-23.] He further argues BCSC discriminated against him based on that belief in three ways:

   (1) "withdr[awing] the last-name only accommodation despite a lack of undue hardship";

   (2) "refus[ing] to offer or discuss any other accommodation"; and (3) "coerc[ing] his resignation

   letter through misrepresentation." [Filing No. 114 at 23-28.] Mr. Kluge contends that BCSC failed

   to offer any accommodation after it withdrew the last names only accommodation, and even if the

   last names only accommodation was the only possible accommodation, BCSC cannot show that

   use of that accommodation would cause undue hardship. [Filing No. 114 at 28-29.] He argues

   that students' "emotional discomfort" does not constitute undue hardship, and "[t]he fact that BCSC

   and [Mr.] Kluge agreed to an accommodation and used it successfully for a full semester

   establishes last-names only as a 'reasonable accommodation' for [Mr.] Kluge's religious beliefs,

   and also that there was no 'undue hardship' associated with that accommodation." [Filing No. 114

   at 29-30.] According to Mr. Kluge, when BCSC informed him that he could no longer use last

   names only, "BCSC did not detail any undue hardship and did not engage [Mr.] Kluge in any

   specific discussions concerning undue hardship," but instead Ms. Gordon characterized the last

   names only arrangement as a "policy violation." [Filing No. 114 at 30.] Mr. Kluge contends that

   BCSC has not identified any hardship that rises above the de minimis level because it has shown

   no economic costs or disruption to operations and no classroom disruptions, rearrangements of



                                                    27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 29 of 81 PageID #: 1969




   personnel scheduling, or demonstrably impaired learning outcomes as a result of his use of last

   names only. [Filing No. 114 at 31.] In fact, he argues, it is undisputed that his orchestra students

   excelled. [Filing No. 114 at 31.] Mr. Kluge contends that the only hardships identified are the

   complaints of two students and one teacher, which were not relayed to Mr. Kluge "until well after

   the fact," as well as "references to unspecified attorneys' fees and 'opportunity costs' for the

   management of the accommodation," which are not sufficient to constitute undue hardship within

   the meaning of Title VII. [Filing No. 114 at 31-32.] Finally, Mr. Kluge argues that BCSC's

   policies regarding transgender students provide accommodations to those students to the detriment

   of employees' sincere religious beliefs, which are not equally accommodated, creating the

   suggestion "that transgender rights overrule religious rights and that is the antithesis of

   reasonableness." [Filing No. 114 at 32-35.]

          In its Cross-Motion for Summary Judgment and Response to Mr. Kluge's Motion for Partial

   Summary Judgment ("Cross-Motion/Response"), BCSC argues that Mr. Kluge cannot establish a

   prima facie case of discrimination based on failure to accommodate because addressing students

   by their preferred names and pronouns is a purely administrative task and therefore does not

   objectively conflict with his sincerely held religious beliefs. [Filing No. 121 at 28-32.] In support

   of this argument, BCSC cites Summers v. Whitis, 2016 WL 7242483 (S.D. Ind. Dec. 15, 2016).

   [Filing No. 121 at 29-32.] Even if he could establish a prima facie case, BCSC argues, Mr. Kluge's

   claim still fails because his use of last names only created undue hardship. [Filing No. 121 at 32-

   43.]   Specifically, BCSC contends that its "business" comprises a constitutional statutory

   obligation to educate students, and Mr. Kluge's use of last names only frustrates that purpose by

   causing emotional harm to students and impairing BCSC's efforts to educate them. [Filing No.

   121 at 34-36.] BCSC further argues that courts have routinely found undue hardship where a



                                                    28
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 30 of 81 PageID #: 1970




   religious accommodation threatens the classroom learning environment. [Filing No. 121 at 36-38

   (citing cases).] BCSC asserts that Mr. Kluge's suggestion that the complaints received by the

   school constitute "heckler's vetoes" and therefore cannot amount to an undue burden is without

   merit because "[t]hat is not the law" and because the case Mr. Kluge relied upon addresses alleged

   First Amendment free speech violations and has no application in the Title VII context. [Filing

   No. 121 at 39.] BCSC also contends that it was not required to offer Mr. Kluge another reasonable

   accommodation, and instead is only required to demonstrate that no accommodation would be

   reasonable, which it has done because it is obvious that a high school classroom can only function

   when teachers address students directly. [Filing No. 121 at 40.] Under these circumstances, BCSC

   argues, it has established as a matter of law that any accommodation would impose undue hardship.

   [Filing No. 121 at 41.] In addition, the last names only arrangement created an undue hardship by

   placing BCSC on "the razor's edge of liability" by exposing it to potential lawsuits by transgender

   students alleging discrimination. [Filing No. 121 at 41-43.] Finally, BCSC argues that if the Court

   declines to grant summary judgment in BCSC's favor on the failure to accommodate claim, it

   should also decline to grant summary judgment in Mr. Kluge's favor on the issue of the sincerity

   of his religious belief against using transgender students' preferred names and pronouns. [Filing

   No. 121 at 47-49.] Specifically, BCSC asserts that genuine issues of material fact exist regarding

   whether Mr. Kluge's belief is sincerely held, given that he used transgender students' preferred

   names at an orchestra awards ceremony in May of 2018 and that he testified in his deposition that

   there may be instances in which it is appropriate and consistent with his religious beliefs to address

   a transgender student by the student's preferred first name. [Filing No. 121 at 48-49.]

          In his combined Reply in Support of his Motion for Partial Judgment and Response in

   Opposition to BCSC's Cross-Motion for Summary Judgment ("Reply/Response"), Mr. Kluge



                                                    29
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 31 of 81 PageID #: 1971




   maintains that his religious belief against using transgender students' preferred names and

   pronouns is sincerely held. [Filing No. 153 at 32-35.] Mr. Kluge argues that the requirement that

   BCSC teachers address transgender students using their preferred names and pronouns objectively

   conflicts with his religious beliefs against affirming transgenderism, and BCSC's position to the

   contrary "ignores the tremendously important role that names play." [Filing No. 153 at 10-12.]

   He urges the Court to follow the Sixth Circuit's decision in Meriwether v. Hartop, 992 F.3d 492

   (6th Cir. 2021), and conclude that using names and pronouns is more than a ministerial act and

   carries a specific message affirming an individual's gender identity. [Filing No. 153 at 12-13.]

   Mr. Kluge further reiterates that the last names only accommodation was reasonable. [Filing No.

   153 at 14-30.] Specifically, he contends that "[t]he undisputed evidence shows that [Mr.] Kluge's

   accommodation worked quite well and actually enhanced his ability to educate his students in

   music and orchestra," because there were no student protests, written complaints, classroom

   disturbances, or cancelled classes, but rather the students excelled and received awards for their

   musical performances. [Filing No. 153 at 14-15.] Again relying on Meriwether, Mr. Kluge asserts

   that using students' last names only does not negatively impact the learning environment, and at

   the very least, an issue of fact remains as to whether the last names only accommodation created

   an undue hardship. [Filing No. 153 at 15-16; Filing No. 153 at 23-26.] Mr. Kluge points out that

   BCSC never told him specifically that the last names only accommodation was creating an undue

   hardship, and instead told him that it was a "policy violation." [Filing No. 152 at 16-17.] Mr.

   Kluge asserts that "[t]here is no admissible evidence that any students, except two transgender

   students—Aidyn Sucec and Sam Willis—complained about [Mr.] Kluge's use of last names only,"

   and these complaints "are 'heckler's vetoes,' not evidence of an undue burden or a negative impact

   on the learning environment." [Filing No. 153 at 17-19.] According to Mr. Kluge, "[t]he



                                                  30
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 32 of 81 PageID #: 1972




   emotional discomfort and complaints of two students and a single teacher[, Mr. Lee,] cannot justify

   forcing [Mr.] Kluge to face a choice between violating his religious beliefs and losing his job."

   [Filing No. 153 at 19.] Mr. Kluge contends that complaints by unnamed students at Equality

   Alliance Club meetings regarding Mr. Kluge's use of last names only "constitute inadmissible

   hearsay and hearsay within hearsay," and should not be considered by the Court. [Filing No. 153

   at 21-22.] Mr. Kluge further argues that any cases cited by BCSC for the proposition that the last

   names only accommodation exposed it to liability for discrimination against transgender students

   are inapposite, and "using someone's legal surname does not create any risk of liability." [Filing

   No. 153 at 26-28 (distinguishing cases cited by BCSC).] Mr. Kluge contends that any claim that

   BCSC feared potential lawsuits is undercut by its failure to conduct any investigation into student

   complaints. [Filing No. 153 at 29-30; Filing No. 153 at 29 ("If BCSC felt it might be sued, why

   did the administration fail to conduct any investigation upon learning of the alleged complaints by

   unidentified students?").]

          In its Reply in Support of Cross-Motion for Summary Judgment ("Reply"), BCSC

   maintains that this case is indistinguishable from Summers and Mr. Kluge has failed to demonstrate

   an objective conflict between his religious beliefs and the requirement that he refer to transgender

   students by the names and pronouns listed in PowerSchool. [Filing No. 150 at 2-6.] BCSC argues

   that Meriwether is distinguishable because, among other things, it involved claims under the First

   Amendment and therefore has no application to the objective conflict analysis required for Title

   VII claims. [Filing No. 150 at 6-8.] BCSC asserts that it has established two separate grounds for

   undue hardship: (1) the last names only accommodation led to complaints and impeded BCSC's

   mission to educate students; and (2) the continued use of last names only could have resulted in

   BCSC being exposed to liability for discrimination. [Filing No. 150 at 8-16.] According to BCSC,



                                                   31
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 33 of 81 PageID #: 1973




   Mr. Kluge's argument that the last names only accommodation was successful ignores evidence of

   complaints from members of the BHS community, and his assertion that no undue hardship exists

   because his students excelled and he did not perceive any problems ignores the undue hardship

   standard. [Filing No. 150 at 9-10.] BCSC asserts that Mr. Kluge's accommodation did not

   constitute protected speech, the fact that BCSC never informed Mr. Kluge in writing or otherwise

   that the accommodation was causing undue hardship and instead called it a policy violation is

   irrelevant, and Mr. Kluge's description of Aidyn's and Sam's complaints as "heckler's vetoes" or

   indicative of mere "emotional discomfort" are inapt. [Filing No. 150 at 10-12.] BCSC contends

   that the complaints about Mr. Kluge's use of last names are not hearsay because they are offered

   to show their effect on BCSC's state of mind as it relates to whether the accommodation was

   causing undue hardship. [Filing No. 150 at 12-13.] In addition, BCSC argues that in order to

   show undue hardship based on potential exposure to liability, it need not prove that it would lose

   a lawsuit brought by a transgender student, and instead it is sufficient to show that transgender

   students felt targeted by Mr. Kluge's practices and that law in the Seventh Circuit during the

   relevant timeframe would have permitted a transgender student to assert a sex discrimination claim

   under federal law. [Filing No. 150 at 14-16.] Finally, BCSC reiterates that, if the Court declines

   to grant summary judgment in its favor as to the failure to accommodate claim, the question of the

   sincerity of Mr. Kluge's religious beliefs should be submitted to the factfinder. [Filing No. 150 at

   18-19.]

                   a. Hearsay Objections

             Mr. Kluge argues that the complaints received by Mr. Lee from unidentified students

   constitute inadmissible hearsay. [Filing No. 153 at 21-22.] "Hearsay is an out-of-court statement

   offered to prove the truth of the matter asserted." Khungar, 985 F.3d at 575 (citing Fed. R. Evid.


                                                   32
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 34 of 81 PageID #: 1974




   801(c)). The Seventh Circuit has held in another Title VII case that complaints received by an

   employer do not constitute hearsay when they are not offered to show that the employee in fact

   engaged in the conduct complained of, but to show the employer's state of mind when making an

   employment decision. Khungar, 985 F.3d at 575. A case that Mr. Kluge relies on, Emich Motors

   Corp. v. General Motors Corp., 181 F.2d 70, 82 (7th Cir. 1950), rev'd on other grounds, 340 U.S.

   558 (1951), is over 70 years older but stands for the same proposition: "We agree with the

   defendants that the complaint letters received by them should have been admitted, not for their

   testimonial use, to prove the facts contained therein, but to show the information on which they

   acted. This is a well-established exception to the hearsay rule." See also Walker v. Alcoa, Inc.,

   2008 WL 2356997, at *5 (N.D. Ind. June 9, 2008) ("The Court finds, however, that Musi's

   testimony regarding the employee complaints he overheard about Sunday absences is not hearsay

   under Federal Rules of Evidence 801 and 802 because it is not offered for the truth of the matter

   asserted; instead, Musi's testimony is offered to show the effect of those statements on the hearer,

   which in this case is the employer.").

          Mr. Lee's testimony that he received complaints about Mr. Kluge from students is not

   offered for the truth of the matter asserted in those complaints, i.e., that Mr. Kluge referred to

   students by last names only, or that he sometimes "slipped up" and used gendered names and

   honorifics. Instead, the testimony is offered to show BCSC's state of mind in considering his

   continued employment and the information upon which it acted in seeking his resignation. Mr.

   Lee's testimony is therefore admissible to that extent. See Khungar, 985 F.3d at 575; Emich

   Motors, 181 F.2d at 82; Walker, 2008 WL 2356997, at *5. See also Junior v. Anderson, 724 F.3d

   812, 814 (7th Cir. 2013) ("Testimony to what one heard, as distinct from testimony to the truth of

   what one heard, is not hearsay.").



                                                   33
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 35 of 81 PageID #: 1975




          In any event, Mr. Kluge does not (and could not) challenge the admissibility of the

   declarations provided by Aidyn and Sam, nor does he challenge the admissibility of the testimony

   by Dr. Daghe, Dr. Jessup, or Ms. Gordon stating that BCSC received complaints about Mr. Kluge's

   treatment of transgender students. Nor does he seek to exclude the minutes from the June 2018

   Board meeting, which show that Mr. Kluge and BCSC's policies concerning transgender students

   were subjects of concern for several community members. In other words, even if the Court were

   to exclude Mr. Lee's testimony that he received complaints from unnamed students, the Court's

   analysis would remain largely unchanged. 6 Finally, it is also worth noting that while Mr. Kluge

   may dispute the truth of the matter asserted in the students' complaints to the extent he maintains

   that he strictly complied with the last names only accommodation and did not refer to any students

   using their first names or gendered language, that dispute is not material. As addressed more fully

   below, the question that is ultimately dispositive of Mr. Kluge's failure to accommodate claim is

   whether, assuming perfect compliance with the last names only accommodation, that

   accommodation resulted in undue hardship to BCSC. 7


   6
     Mr. Kluge seems to imply that because he was not specifically informed of the complaints as
   they were being made and was not told who specifically was making the complaints, they did not
   exist. [See Filing No. 153 at 7 (stating that Mr. Kluge disputes that complaints were made by
   unnamed persons and teachers who did not submit sworn statements because "[n]one of these
   alleged complaints were made known to [Mr.] Kluge until after his termination" and "[n]one were
   investigated").] Mr. Kluge has identified no legal authority for his apparent belief that complaints
   must be relayed to an employee before they can be considered relevant to an employer's decision
   as to whether an undue hardship exists. Furthermore, the Seventh Circuit has previously rejected
   a similar argument, concluding that it was not a "justifiable" inference to conclude that complaints
   were illegitimate based solely on the employee's lack of knowledge of those complaints. Khungar,
   985 F.3d at 575 ("That [plaintiff] wasn't informed of each complaint tells us only that; it does not
   mean they were fictitious.").
   7
     To the extent that Mr. Kluge makes arguments concerning the credibility of certain witnesses or
   the weight their testimony should be afforded, [see Filing No. 153 at 18 ("Kluge identified
   credibility issues associated with [Aidyn]'s statement."); Filing No. 153 at 21 ("[Mr.] Lee's
   inability to identify any other students [who complained] reflects negatively on his credibility.")],
   the Court has disregarded these arguments because they are not proper at summary judgment, see,
                                                    34
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 36 of 81 PageID #: 1976




                  b. Adverse Employment Actions

          Mr. Kluge identifies three separate purported adverse employment actions that could form

   the basis of his discrimination claim based on failure to accommodate: (1) withdrawal of the last

   names only accommodation; (2) refusal to offer or discuss other potential accommodations; and

   (3) "coerc[ion of] his resignation letter through misrepresentation." [Filing No. 114 at 23.]

   Because it can be resolved easily, the Court will deal with the last claim first.

                      i. Coercion of Resignation Through Fraud

          Any contention that Mr. Kluge's resignation was coerced through misrepresentation is

   wholly without merit. The misrepresentation, according to Mr. Kluge, is that he was led to believe

   that he could submit a conditional resignation. But this argument is not supported by the evidence.

   In dismissing Mr. Kluge's state law fraud claim, the Court has already determined that "Mr. Kluge's

   written resignation . . . was not expressly conditioned on anything, did not contain any language

   concerning his ability to withdraw it, and instead merely requested that the letter not be 'processed'

   and that no one be notified until a certain date." [Filing No. 70 at 39-40.] In other words, even if

   Mr. Kluge thought he was permitted to submit a conditional or rescindable resignation, he failed

   to actually do so. Furthermore, the evidence presented along with the summary judgment motions

   demonstrates that Ms. Gordon never told Mr. Kluge that his resignation could be conditional or

   that he could withdraw it for any reason. In fact, the transcript of the recorded conversation

   between Ms. Gordon, Mr. Kluge, and Dr. Daghe concerning "processing" of resignations shows

   that Ms. Gordon merely discussed the circumstances under which Ms. Gordon and the BCSC

   administration would respect an employee's wishes not to disclose the employee's resignation to



   e.g., Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704-05 (7th Cir. 2011) ("[D]istrict
   courts presiding over summary judgment proceedings may not 'weigh conflicting evidence,' or
   make credibility determinations, both of which are the province of the jury." (citations omitted)).
                                                    35
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 37 of 81 PageID #: 1977




   others. [See Filing No. 113-4 at 36-37.] Her email response to Mr. Kluge's resignation also does

   not state—or even imply—that Mr. Kluge could rescind his resignation. [Filing No. 15-2 at 1.]

   BCSC's Bylaws and relevant Indiana law concerning school corporation employees' resignations

   further demonstrates that a "conditional" resignation was not authorized. Accordingly, to the

   extent that Mr. Kluge suggests that Ms. Gordon lied to him as a means to coerce his resignation,

   and that such lying is somehow independently actionable as discrimination, he has presented no

   evidence to support that theory.

                      ii. Failure to Offer or Discuss Other Potential Accommodations

          To the extent that Mr. Kluge argues that BCSC discriminated against him in that it failed

   to propose an alternative accommodation, or to engage in further discussions regarding a potential

   accommodation, the law does not require it to do so. Title VII merely requires an employer to

   "show, as a matter of law, that any and all accommodations would have imposed an undue

   hardship." Adeyeye v. Heartland Sweeteners, LLC, 721 F.3d 444, 455 (7th Cir. 2013). Mr. Kluge

   points to no legal authority supporting his position that failure to offer an alternative

   accommodation or conduct discussions concerning whether an alternative accommodation may

   exist constitutes an adverse employment action that can serve as an independent basis for a

   discrimination claim. See Bell v. EPA, 232 F.3d 546, 555 (7th Cir. 2000) ("Although we define

   'adverse employment action' broadly, not everything that makes an employee unhappy is an

   actional adverse action. For an employment action to be actionable, it must be a 'significant change

   in employment status, such as hiring, firing, failing to promote, reassignment with significantly

   different responsibilities or a decision causing a significant change in benefits.'"       (quoting

   Burlington Indus. V. Ellerth, 524 U.S. 742, 761 (1998))); cf. Bolden v. Caravan Facilities Mgmt.,

   LLC, 112 F. Supp. 3d 785, 791 (N.D. Ind. 2015) (observing that although the federal regulations



                                                   36
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 38 of 81 PageID #: 1978




   implementing the American with Disabilities Act require an interactive process between the

   employer and the employee to determine the appropriate reasonable accommodation for the

   employee's disability, the plaintiff could not cite any comparable regulation imposing an

   interactive process requirement in Title VII cases).

          Similarly, Mr. Kluge has not pointed to any evidence showing that he devised or proposed

   an alternate accommodation—separate from the last names only accommodation—that BCSC

   refused to discuss with him. Accordingly, any purported discrimination claim based on a refusal

   to entertain discussions regarding the possibility of other accommodations is both legally

   unsupported and inconsistent with the evidence of record. 8

                      iii. Withdrawal of the Last Names Only Accommodation and Forced
                           Resignation

          The undisputed facts show that the last names only accommodation was withdrawn, and

   Mr. Kluge was given the choice to either resign or be terminated; it was not an option for Mr.

   Kluge to continue his employment without following the Name Policy or BCSC's other directives

   concerning transgender students. Although the Court has rejected as factually incorrect Mr.



   8
     It is also significant that Mr. Kluge has not proposed or identified any alternative accommodation
   that BCSC could have offered, and the Court cannot conceive of any such accommodation.
   Without conflating the issue of whether the failure to propose or discuss an alternative
   accommodation constitutes an independent act of discrimination with the issue of whether any
   potential reasonable accommodation exists that would not result in undue hardship to BCSC, it is
   sufficient to say that any potential alternative accommodation would succeed or fail for the same
   reasons the last names only accommodation would. The central issue in this case is whether BCSC
   could permit Mr. Kluge to refer to students by anything other than their preferred first names as
   listed in PowerSchool without incurring undue hardship. It is undisputed that Mr. Kluge refused
   to use those names, and therefore if any other potential accommodation did in fact exist, it would
   necessarily involve him not using those names. It is the very refusal to use those names that caused
   the alleged hardships addressed below. Accordingly, if BCSC can demonstrate that the last names
   only accommodation results in undue hardship, it can demonstrate that any other potential
   accommodation would result in the same undue hardship. Mr. Kluge has suggested no alternative,
   and the Court can conceive of none. For those reasons, the Court need not and will not specifically
   address the issue of other potential accommodations any further in this Order.
                                                   37
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 39 of 81 PageID #: 1979




   Kluge's repeated assertion that his resignation was coerced through misrepresentation, his

   resignation was "coerced" in the sense that he had to choose between resigning and being

   terminated. BCSC does not dispute that the end of Mr. Kluge's employment, however it is

   characterized, constituted an adverse employment action for purposes of a Title VII discrimination

   claim based on failure to accommodate. See Leitgen v. Franciscan Skemp Healthcare, Inc., 630

   F.3d 668, 673 (7th Cir. 2011) ("There is no dispute that [plaintiff's] forced resignation constitutes

   an adverse employment action . . . ."). The Court will therefore treat Mr. Kluge's forced resignation

   as the relevant adverse employment action, encompassing the withdrawal of the last names only

   accommodation and the ultimate end of his employment.

                  c. Sincerity of Mr. Kluge's Beliefs

          "Title VII and courts . . . do not require perfect consistency in observance, practice, and

   interpretation when determining if a belief system qualifies as a religion or whether a person's

   belief is sincere. These are matters of interpretation where the law must tread lightly." Adeyeye

   v. Heartland Sweeteners, LLC, 721 F.3d 444, 453 (7th Cir. 2013); see also Grayson v. Schuler,

   666 F.3d 450, 454-55 (7th Cir. 2012) ("[A] sincere religious believer doesn't forfeit his religious

   rights merely because he is not scrupulous in his observance; for where would religion be without

   its backsliders, penitents, and prodigal sons?"). Nevertheless, the sincerity of an individual's

   religious belief is a question of fact that is generally not appropriate for a court to determine at

   summary judgment.        EEOC v. Union Independiente de la Autoridad de Acueductos y

   Alcantarillados de Puerto Rico, 279 F.3d 49, 56 (7th Cir. 2002). Because BCSC has shown that

   there are issues of fact as to whether Mr. Kluge's religious beliefs are sincerely held, the Court

   cannot decide that issue at this juncture. However, for purposes of this Order, the Court will




                                                    38
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 40 of 81 PageID #: 1980




   assume without deciding that Mr. Kluge's religious beliefs against referring to transgender students

   by their preferred names and pronouns are sincerely held.

                  d. Conflict Between BCSC's Policies and Mr. Kluge's Beliefs

          In Summers v. Whitis, 2016 WL 7242483, *1 (S.D. Ind. Dec. 15, 2016), plaintiff Linda

   Summers worked as a deputy clerk in the Harrison County, Indiana Clerk's Office until she was

   fired for refusing to process marriage licenses for same-sex couples based on her religious

   opposition to same-sex marriage. The Court granted summary judgment in favor of the defendants

   on Ms. Summers' failure to accommodate claim, concluding that there was no objective conflict

   between her religious belief and the requirement that she process marriage licenses for same-sex

   couples. Id. at *7. The Court emphasized that the conflict inquiry must be objective, and further

   determined that Ms. Summers was merely required to process licenses by viewing the application,

   verifying that certain information was correct, collecting a statutory fee, printing a form, and

   recording the license in a book for the public record. Id. at *5. "She was simply tasked with

   certifying—on behalf of the state of Indiana, not on her own behalf—that the couple was qualified

   to marry under Indiana law," a duty which the Court concluded was "purely administrative." Id.

   The Court emphasized that Ms. Summers was not required to perform marriage ceremonies,

   personally sign marriage certificates, attend marriage ceremonies, say congratulations, offer a

   blessing, pray with couples, or condone or express religious approval of any particular marriage.

   Id. Because there was no conflict between her religious belief and her job duties, the employer

   had no duty to accommodate Ms. Summers' beliefs. See id. ("If the employee fails to show a bona

   fide conflict, it makes no sense to speak of a duty to accommodate.") (quoting Ansonia Bd. of

   Educ. v. Philbrook, 479 U.S. 60, 76 (1986) (Stevens, J., concurring in part and dissenting in part))

   (internal quotations omitted).


                                                   39
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 41 of 81 PageID #: 1981




          In Meriwether v. Hartop, 992 F.3d 492, 492-503 (6th Cir. 2021), the Sixth Circuit

   considered whether the district court erred in dismissing a professor's claim that the small public

   university where he worked violated the First Amendment by disciplining him for refusing to refer

   to a transgender student using the student's preferred pronouns. In concluding that the professor

   had stated a claim for violation of his freedom of speech, the court rejected the university's

   argument that using a student's preferred titles and pronouns is the "type of non-ideological

   ministerial task would not be protected by the First Amendment." Id. at 507. Instead, the court

   reasoned:

          [T]itles and pronouns carry a message. The university recognizes that and wants its
          professors to use pronouns to communicate a message: People can have a gender
          identity inconsistent with their sex at birth. But Meriwether does not agree with that
          message, and he does not want to communicate it to his students. That's not a matter
          of classroom management; that's a matter of academic speech.

   Id.

          The Court agrees with BCSC that Summers provides the relevant rule that there must be an

   objective conflict between an employee's religious beliefs and his duties before the employer can

   be expected to provide a reasonable accommodation related to those beliefs. The Court disagrees,

   however, with BCSC's argument that Summers requires a finding that no such conflict exists in

   this case. It is inconsistent for BCSC to argue on one hand that referring to students by the names

   listed in PowerSchool is a purely administrative duty that does not conflict with Mr. Kluge's

   religious beliefs against affirming a person's transgender identity, while arguing on the other hand

   that Mr. Kluge's refusal to use the names listed in PowerSchool causes harm to students—and

   therefore, undue hardship to BCSC—because the students do not feel affirmed in their identities.

   Accordingly, the Court rejects BCSC's administrative task argument and concludes that Mr.




                                                   40
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 42 of 81 PageID #: 1982




   Kluge's religious beliefs objectively conflict with the Name Policy and BCSC's other requirements

   concerning how faculty and staff address and refer to transgender students.

          To be clear, this conclusion is not the result of the Court's reliance on Meriwether. Without

   expressing an opinion as to the correctness of that case's holding or its application to the facts of

   this case, the Court observes that Meriwether is not binding precedent in this Circuit, that it

   involved a First Amendment claim rather than a Title VII claim, and that courts have continually

   emphasized the distinction between public K-12 schools and universities in addressing speech and

   other constitutional issues. See, e.g., Grutter v. Bollinger, 539 U.S. 306, 329 (2003) (recognizing

   that "universities occupy a special niche in our constitutional tradition").        Having already

   concluded that an objective conflict exists between BCSC's policies and Mr. Kluge's religious

   beliefs, it is unnecessary to examine any of these distinctions more closely.

                  e. Undue Hardship

          Because Mr. Kluge has established a prima facie case of discrimination based on failure to

   accommodate, the burden shifts to BCSC to demonstrate that it cannot provide a reasonable

   accommodation "without undue hardship on the conduct of [its] business." 42 U.S.C. § 2000e(j);

   Porter, 700 F.3d at 951. Requiring an employer "to bear more than a de minimis cost" or incur

   more than a "slight burden" constitutes an undue hardship. EEOC v. Walmart Stores E., L.P., 992

   F.3d 656, 658 (7th Cir. 2021) (quoting Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 84

   (1977)). "The relevant costs may include not only monetary costs but also the employer's burden

   in conducting its business." E.E.O.C. v. Oak-Rite Mfg. Corp., 2001 WL 1168156, at *10 (S.D.

   Ind. Aug. 27, 2001).




                                                    41
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 43 of 81 PageID #: 1983




                      i. Interference with BCSC's Ability to Educate Students

          As an initial matter, the Court recognizes that BCSC is in the "business" of providing public

   education, as required by Indiana statutory and constitutional law. The Indiana Supreme Court

   has recognized that public schools play a "custodial and protective role," which has been codified

   by the legislature in passing compulsory education laws that mandate the availability of public

   education. Linke v. Nw. Sch. Corp., 763 N.E.2d 972, 979 (Ind. 2002). The Indiana Constitution

   also provides that "it shall be the duty of the General Assembly . . . to provide, by law, for a general

   and uniform system of Common Schools, wherein tuition shall be without charge, and equally

   open to all." IND. CONST. art. VIII, § 1.

          BCBS argues that Mr. Kluge's failure to address transgender students by the names and

   pronouns reflected in PowerSchool created undue hardship related to interference with its mission

   to educate students. To support its position, BCSC asks the Court to analogize the facts of this case

   to those at issue in Baz v. Walters, 782 F.2d 701 (7th Cir. 1986). In Baz, a hospital chaplain

   brought a claim under Title VII against his former employer, the Veterans Administration ("VA").

   Id. at 702. The chaplain was ultimately terminated for violating the VA's regulations against

   proselytizing; As a result of his religious beliefs, he "saw himself as an active, evangelistic,

   charismatic preacher while the chaplain service and the medical staff saw his purpose as a

   quiescent, passive listener and cautious counselor." Id. at 704. The chaplain argued that the VA

   should be required to accommodate his religious ministry, but the Seventh Circuit disagreed,

   concluding that the defendants had demonstrated that they could not accommodate the chaplain's

   religious beliefs without undue hardship and writing:

          [Defendants] have produced evidence tending to show that Reverend Baz's
          philosophy of the care of psychiatric patients is antithetical to that of the V.A. To
          accommodate Reverend Baz's religious practices, they would have to either adopt
          his philosophy of patient care, expend resources on continually checking up on

                                                     42
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 44 of 81 PageID #: 1984




          what Reverend Baz was doing or stand by while he practices his (in their view,
          damaging) ministry in their facility. None of these is an accommodation required
          by Title VII.

   Id. at 706-07.

          The Court agrees that the analogy between BCSC as a public-school corporation and the

   VA hospital in Baz is an apt one as it relates to a court's determination of an organization's mission.

   Just as the chaplain's philosophy of patient care was directly at odds with the philosophy of his

   employer, Mr. Kluge's religious opposition to transgenderism is directly at odds with BCSC's

   policy of respect for transgender students, which is grounded in supporting and affirming those

   students. Under Baz, BCSC would not be required to adopt Mr. Kluge's views relative to the

   treatment of transgender students nor stand by while he expresses those views. Baz does not,

   however, squarely resolve this case, because the central issue here is whether the last names only

   accommodation—which presents a sort of middle ground between the opposing philosophies of

   Mr. Kluge on the one hand and BCSC on the other—results in undue hardship to BCSC. No such

   potential accommodation was addressed in Baz.

          Nevertheless, the undisputed evidence in this case demonstrates that the last names only

   accommodation indeed resulted in undue hardship to BCSC as that term is defined by relevant

   authority. Aidyn's and Sam's declarations show that Mr. Kluge's use of last names only—

   assuming, only for purposes of this Order, that Mr. Kluge strictly complied with the rules of the

   accommodation—made them feel targeted and uncomfortable. Aidyn dreaded going to orchestra

   class and did not feel comfortable speaking to Mr. Kluge directly. Other students and teachers

   complained that Mr. Kluge's behavior was insulting or offensive and made his classroom

   environment unwelcoming and uncomfortable. Aidyn quit orchestra entirely. Certainly, this

   evidence shows that Mr. Kluge's use of the last names only accommodation burdened BCSC's


                                                     43
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 45 of 81 PageID #: 1985




   ability to provide an education to all students and conflicted with its philosophy of creating a safe

   and supportive environment for all students. 9 BCSC was not required to allow an accommodation

   that unduly burdened its "business" in this manner. 10 See Erlach v. New York City Bd. of Educ.,

   1996 WL 705282, at *11 (E.D.N.Y. Nov. 26, 1996), aff'd, 129 F.3d 113 (2d Cir. 1997)

   ("interference with students' learning need not be undertaken because it constitutes 'undue

   hardship' for the employer").

          In an attempt to show that his interference with BCSC's business did not rise above the de

   minimis level, Mr. Kluge repeatedly emphasizes that many of his orchestra students were

   successful during the 2017-2018 school year in that they participated in extracurricular activities

   and won awards for their musical performances. He also submitted declarations from students and

   another teacher stating that they did not perceive any problems in Mr. Kluge's classes resulting

   from the use of last names only. These facts may well be true, and are accepted as such, but they

   are neither dispositive of nor relevant to the undue hardship question. BCSC is a public-school

   corporation and as such has an obligation to meet the needs of all of its students, not just a majority

   of students or the students that were unaware of or unbothered by Mr. Kluge's practice of using



   9
    Interestingly, Meriwether, the case upon which Mr. Kluge so vehemently relies as to the objective
   conflict issue, could fairly be read to support the existence of an undue hardship. In describing the
   relevant facts, the Sixth Circuit called the university's suggestion that the professor eliminate all
   gendered language "a practical impossibility that would also alter the pedagogical environment in
   his classroom" and noted that the professor was of the opinion that "eliminating pronouns
   altogether was next to impossible, especially when teaching." Meriwether, 992 F.3d at 499-500.
   10
     To the extent that Mr. Kluge argues that the fact that he was permitted to use the last names only
   accommodation for the full 2017-2018 school year demonstrates that the accommodation was not
   unreasonable and did not result in undue hardship, he is incorrect. BCSC attempted in good faith
   to provide an accommodation to Mr. Kluge. The fact that BCSC chose to endure the undue
   hardship resulting from that accommodation for the remainder of the school year, rather than
   ending Mr. Kluge's employment immediately when the hardship arose, does not support Mr.
   Kluge's position that the accommodation was reasonable and was not an undue hardship. BCSC
   simply honored its agreement.
                                                     44
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 46 of 81 PageID #: 1986




   last names only. BCSC has presented evidence that two specific students were affected by Mr.

   Kluge's conduct and that other students and teachers complained. And, given that Mr. Kluge does

   not dispute that refusing to affirm transgender students in their identity can cause emotional harm,

   this harm is likely to be repeated each time a new transgender student joins Mr. Kluge's class (or,

   as the case may be, chooses not to enroll in music or orchestra classes solely because of Mr. Kluge's

   behavior). As a matter of law, this is sufficient to demonstrate undue hardship, because if BCSC

   is not able to meet the needs of all of its students, it is incurring a more than de minimis cost to its

   mission to provide adequate public education that is equally open to all. 11

                       ii. Potential for Liability

           Title VII does not require employers to provide accommodations that would place them

   "on the 'razor's edge' of liability." Matthews v. Wal-Mart Stores, Inc., 417 F. App'x 552, 554 (7th

   Cir. 2011) (citing Flanagan v. Ashcroft, 316 F.3d 728, 729-30 (7th Cir. 2003)). See also E.E.O.C.




   11
      Mr. Kluge repeatedly characterizes Aidyn's, Sam's, and others' complaints about Mr. Kluge's
   conduct as impermissible "heckler's vetoes." [E.g., Filing No. 153 at 19 ("The complaints from
   Aidyn Sucec and Sam Willis are 'heckler's vetoes,' not evidence of an undue burden or a negative
   impact on the learning environment.").] The "heckler's veto" doctrine is a concept of First
   Amendment law providing that although the government may take action to preserve order when
   unpopular speech is disruptive, it cannot restrict speech merely to prevent another party from
   reacting adversely. See Ovadal v. City of Madison, 416 F.3d 531, 537 (7th Cir. 2005) ("The police
   must permit the speech and control the crowd; there is no heckler's veto.") (internal quotations and
   citation omitted). The Court has already dismissed Mr. Kluge's First Amendment freedom of
   speech claim, [Filing No. 70 at 13-15], and Mr. Kluge has not provided any legal authority in
   support of his belief that the heckler's veto doctrine applies in the Title VII context. In any event,
   it makes no sense to apply that concept here. Mr. Kluge asserts that if the Court were to allow a
   heckler's veto and conclude that "emotional discomfort constituted an undue burden, employers
   would be able to skirt their duty to accommodate at will, simply by finding an employee offended
   at the accommodation." [Filing No. 153 at 19.] But the Title VII standard requires the Court to
   consider the impact of any proposed accommodation—including by taking into account the
   reaction of any so-called "hecklers"—to determine whether undue hardship exists. And, as
   discussed above, people were not merely "offended" by Mr. Kluge's conduct, the undisputed
   evidence establishes that his conduct actively interfered with BCSC's mission to provide a safe
   and supportive educational environment. Mr. Kluge's slippery slope argument is not persuasive.
                                                     45
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 47 of 81 PageID #: 1987




   v. Oak-Rite Mfg. Corp., 2001 WL 1168156, at *10 (S.D. Ind. Aug. 27, 2001) (noting that undue

   hardship can be established by showing "that the proposed accommodation would either cause or

   increase . . . the risk of legal liability for the employer"); Sutton v. Providence St. Joseph Med.

   Ctr., 192 F.3d 826, 830 (9th Cir. 1999) ("[C]ourts agree that an employer is not liable under Title

   VII when accommodating an employee's religious beliefs would require the employer to violate

   federal or state law.").

           In Whitaker ex rel. Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d

   1034, 1038-39 (7th Cir. 2017), the Seventh Circuit considered whether the district court erred in

   granting preliminary injunctive relief to a transgender student who brought claims under Title IX

   of the Education Amendments Act of 1972 and the Fourteenth Amendment's Equal Protection

   Clause, alleging that his school district discriminated against him by not permitting him to use the

   boys' restroom. In affirming the district court's decision, the Seventh Circuit concluded that the

   student was likely to succeed on his discrimination claims, the court recognized that discrimination

   on the basis of transgender status is actionable under Title IX. Id. at 1047-50.

           In this case, continuing to allow Mr. Kluge an accommodation that resulted in complaints

   that transgender students felt targeted and dehumanized could potentially have subjected BCSC to

   a Title IX discrimination lawsuit brought by a transgender student. 12 Whether such lawsuit would


   12
      Mr. Kluge emphasizes that there is no evidence that Ms. Gordon or any other BCSC employee
   ever investigated claims of discrimination by transgender students. [E.g., Filing No. 153 at 29.]
   However, there was never any question that Mr. Kluge was refusing to call transgender students
   by their preferred pronouns or the names listed in PowerSchool, as Mr. Kluge himself initially and
   repeatedly informed BCSC and BHS officials of his religious objections to doing so. In other
   words, it is unclear why the BCSC administration would have needed to conduct any investigation
   into students' complaints. Mr. Kluge not only confirmed that the complained of conduct was
   occurring, he represented that he would not change his behavior, and expressed satisfaction when
   the complaints occurred. Accordingly, the failure to investigate does not undercut BCSC's claim
   that permitting the last names only accommodation increased its risk of being sued for
   discrimination.

                                                   46
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 48 of 81 PageID #: 1988




   ultimately have been successful is not for the Court to decide at this juncture, as it is sufficient that

   the state of the law during Mr. Kluge's employment created a risk of liability, and BCSC

   considered that risk in determining how to resolve Mr. Kluge's objections to the policies

   concerning transgender students. 13 The increased risk of liability also constitutes an undue

   hardship that Title VII does not require BCSC to bear.

           In sum, BCSC has demonstrated as a matter of law that it cannot accommodate Mr. Kluge's

   religious belief against referring to transgender students using their preferred names and pronouns

   without incurring undue hardship.        Accordingly, Mr. Kluge's Motion for Partial Summary

   Judgment is DENIED, and BCSC's Cross-Motion for Summary Judgment is GRANTED as to

   Mr. Kluge's failure to accommodate claim.

               2. Retaliation Claim

           In its Cross-Motion/Response, BCSC argues that Mr. Kluge cannot establish a prima face

   case of retaliation because no reasonable jury could conclude that protected activity—specifically,

   asking for religious accommodations in July 2017—was causally connected to Mr. Kluge's

   employment ending in June 2018. [Filing No. 121 at 44-45.] BCSC points out that it never

   rescinded its accommodation regarding uniforms, and there is no evidence of complaints

   concerning that accommodation, which demonstrates that the last names only arrangement was

   withdrawn because of complaints causing undue hardship, not because of hostility to Mr. Kluge's

   religious beliefs or because of his request for accommodations. [Filing No. 121 at 45.] Even if

   the Court determines that Mr. Kluge can establish a prima facie case of retaliation, BCSC argues,



   13
     Although the issue was not specifically raised by the parties, the Court notes that the United
   States Supreme Court has recognized "the fundamental right of parents to make decisions
   concerning the care, custody, and control of their children." Troxel v. Granville, 530 U.S. 57, 66
   (2000). BCSC's Name Policy clearly respected that right, allowing a name change in PowerSchool
   only with parental permission.
                                                      47
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 49 of 81 PageID #: 1989




   summary judgment should be granted in BCSC's favor because it has articulated a legitimate

   nondiscriminatory reason for its actions and Mr. Kluge has not submitted evidence from which a

   reasonable jury could find pretext. [Filing No. 121 at45.] According to BCSC, the fact that it did

   not disclose to Mr. Kluge the identity of the individuals who complained about the use of last

   names only is not evidence of pretext, and Mr. Kluge's subjective perceptions that there was no

   tension with students or faculty do not create a genuine issue of material fact as to pretext given

   the evidence of complaints. [Filing No. 121 at 45-46.]

          In his Response/Reply, Mr. Kluge asserts that he engaged in statutorily protected activity

   by: (1) identifying a sincerely held religious belief that conflicted with the Name Policy;

   (2) offering the last names only accommodation; and (3) asking the BCSC administration to

   confirm in February 2018 that the last names only accommodation was still valid. [Filing No. 153

   at 30.] He argues that, as a result of engaging in those activities, he "suffered an adverse

   employment action when BCSC removed his last-names only accommodation without even

   claiming any undue hardship, demanded his resignation unless he violated his beliefs, refused to

   investigate his allegations of discrimination, and coerced him into submitting a conditional

   resignation they promised not to process until a certain date." [Filing No. 153 at 30.]

          In its Reply, BCSC argues that Mr. Kluge's Response/Reply "does not challenge [BCSC]'s

   lack-of-pretext argument or otherwise attempt to demonstrate pretext," and therefore he has

   waived any opposition to those arguments and such waiver is fatal to his retaliation claim. [Filing

   No. 150 at 17.] BCSC also contends that Mr. Kluge's argument that retaliation is evidenced by

   alleged misrepresentations related to Mr. Kluge's ability to submit a "conditional" resignation is

   based on an inaccurate recitation of the facts, because it is undisputed that Ms. Gordon never told

   Mr. Kluge that he could withdraw his resignation whenever he pleased, and in dismissing Mr.



                                                   48
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 50 of 81 PageID #: 1990




   Kluge's state law fraud claim the Court has already concluded that Mr. Kluge did not condition his

   resignation on anything. [Filing No. 150 at 17-18.]

          "To succeed on a Title VII retaliation claim, a plaintiff must produce enough evidence for

   a reasonable jury to conclude that (1) [he] engaged in a statutorily protected activity; (2) the

   [employer] took a materially adverse action against [him]; and (3) there existed a but-for causal

   connection between the two." Robertson v. Dep't of Health Servs., 949 F.3d 371, 378 (7th Cir.

   2020) (internal quotations and citations omitted) (second alteration in original). Once the plaintiff

   establishes a prima facie case of retaliation, the employer may produce evidence that would permit

   a factfinder to conclude that it had a non-discriminatory reason for taking the adverse employment

   action. Id. (citation omitted). If the employer does so, the burden shifts to the plaintiff to produce

   evidence that would permit a factfinder to determine that the legitimate reason offered by the

   employer was pretextual. Id.

          At the outset, the Court notes that Mr. Kluge's briefing on his retaliation claim is meager,

   totaling less than three pages and merely reiterating his version of the facts he believes to be

   relevant without discussion of how those facts meet the requirements of a retaliation claim. 14 Mr.

   Kluge also does not address the argument raised by BCSC that there is no evidence from which a

   reasonable factfinder could infer pretext. These issues alone provide a sufficient basis to grant

   summary judgment in favor of BCSC on the retaliation claim. See, e.g., Lee v. Chicago Youth

   Centers, 69 F. Supp. 3d 885, 889 (N.D. Ill. 2014) (recognizing that Seventh Circuit precedent

   "consistently holds that undeveloped, unsupported, perfunctory, or skeletal arguments in briefs are




   14
     Curiously, although Mr. Kluge did not move for summary judgment in his favor on this claim,
   he also did not assert or attempt to show that summary judgment in BCSC's favor is inappropriate
   because, for example, disputed issues of fact remain. [See Filing No. 153 at 30-32.]

                                                    49
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 51 of 81 PageID #: 1991




   waived"). The Court finds Mr. Kluge has waived any argument in opposition to BCSC's motion

   for summary judgment as to his retaliation claim, and grants its motion.

          In addition, in concluding that Mr. Kluge's retaliation claim should not be dismissed for

   failure to state a claim, the Court reasoned that it was plausible based on the allegations contained

   in the Amended Complaint "that school officials, over time, became less inclined to tolerate Mr.

   Kluge's religious beliefs and used the idea of student complaints as a pretext to withdraw the last-

   names-only arrangement, refuse to provide another accommodation to which Mr. Kluge was

   entitled, and force him to resign." [Filing No. 70 at 29.] The Court made clear, however, that it

   was "assuming that Mr. Kluge's allegations concerning pretext [were] supported by a good-faith

   basis for asserting them and warn[ed] that the revelation that they were not could have

   consequences under Federal Rule of Civil Procedure 11 and 28 U.S.C § 1927." [Filing No. 70 at

   29 n.9.] That warning makes Mr. Kluge's failure to attempt to produce evidence of pretext—or

   even address BCSC's pretext argument at all in his Response/Reply brief—all the more perplexing.

          In any event, Mr. Kluge has not presented evidence from which a reasonable factfinder

   could conclude that a causal connection exists between Mr. Kluge's protected activity and his

   ultimate resignation, 15 that any of BCSC's reasons for the actions it took against Mr. Kluge were

   pretextual, or that any of BCSC's action were motivated by retaliatory animus. "It is not

   unreasonable for [a school] to expect that its instructors will teach classes in a professional manner

   that does not distress students," Smiley v. Columbia Coll. Chicago, 714 F.3d 998, 1002 (7th Cir.



   15
     Mr. Kluge also asserts in one of the headings in his brief that BCSC retaliated against him "by
   misrepresenting material facts in order to secure his resignation." [Filing No. 153 at 30
   (capitalization omitted).] For the reasons discussed above, the Court rejects this argument because
   the evidence establishes that Ms. Gordon did not make any misrepresentations and that despite his
   repeated assertions to the contrary, Mr. Kluge's resignation was not conditional, it merely had a
   delayed effective date. The adverse actions at issue are BCSC's withdrawal of the last names only
   accommodation and his forced resignation.
                                                    50
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 52 of 81 PageID #: 1992




   2013), and nothing in the record suggests that BCSC officials were acting with any motive other

   than to ensure such was the case. The undisputed evidence shows that Mr. Kluge initially sought

   two accommodations based on his religious objections to affirming transgenderism—the last

   names only accommodation and the exemption from handing out gender specific uniforms—and

   received what he asked for. Only after BCSC received complaints about the last names only

   accommodation did the administration seek to withdraw it, and even then, Mr. Kluge was not

   immediately terminated but was permitted to finish out the academic year. Dr. Daghe offered to

   write Mr. Kluge letters of recommendation to help him find a new position. BCSC never withdrew

   the uniform accommodation, and there is nothing in the record to suggest that any member of the

   school community complained about that accommodation.               Furthermore, the evidence is

   undisputed that BCSC and BHS administrators were acting because of complaints received from

   the school community, and there is nothing in the record to suggest that the complaints were

   fabricated or that another motive was possible. "Pretext does not exist if the decision-maker

   honestly believed the nondiscriminatory reason for its employment action." Id. at 1005.

            Based on the foregoing, BCSC is entitled to judgment as a matter of law on Mr. Kluge's

   retaliation claim, and BCSC's Cross-Motion for Summary Judgment is GRANTED as to that

   claim.

                                                 IV.
                                              CONCLUSION

            So, what's in a name? This Court is ill-equipped to answer that question definitively, but

   for the reasons articulated in this Order, it concludes that a name carries with it enough importance

   to overcome a public school corporation's duty to accommodate a teacher's sincerely held religious

   beliefs against a policy that requires staff to use transgender students' preferred names when

   supported by a parent and health care provider. Because BCSC did not coerce Mr. Kluge's

                                                    51
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 53 of 81 PageID #: 1993




   resignation by misrepresentation and could not accommodate Mr. Kluge's religious beliefs without

   sustaining undue hardship, and because Mr. Kluge has failed to make a meaningful argument or

   adduce evidence in support of a claim for retaliation, BCSC's Cross-Motion for Summary

   Judgment, [120], is GRANTED and Mr. Kluge's Motion for Partial Summary Judgment, [112], is

   DENIED. And because empirical data from non-parties concerning the importance of honoring a

   transgender student's preferred name and pronouns was not necessary to resolve the issues

   currently before the Court, Movants' Motion for Leave to File Brief of Amici Curiae, [131], is also

   DENIED. Finally, BCSC's Motion to Vacate and Continue Final Pre-Trial Conference and Trial,

   [156], is DENIED AS MOOT. Final judgment shall issue accordingly.




          Date: 7/12/2021




   Distribution via ECF only to all counsel of record




                                                   52
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 54 of 81 PageID #: 1994




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

     JOHN M. KLUGE,                              )
                                                 )
                                Plaintiff,       )
                                                 )
                        vs.                      )      No. 1:19-cv-2462-JMS-DLP
                                                 )
     BROWNSBURG COMMUNITY SCHOOL                 )
     CORPORATION,                                )
                                                 )
                                Defendant.       )

                   FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

          For the reasons set forth in the Court's Order entered this day, the Court now enters

   FINAL JUDGMENT against Plaintiff and in favor of Defendant, such that Plaintiff shall take

   nothing by way of his Complaint.




            Date: 7/12/2021




   Distribution via ECF only to all counsel of record
CM/ECF LIVE                                                             Page 1 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 55 of 81 PageID #: 1995



                     *** PUBLIC DOCKET ***
                                                                                APPEAL,CLOSED

                                 U.S. District Court
                      Southern District of Indiana (Indianapolis)
                CIVIL DOCKET FOR CASE #: 1:19-cv-02462-JMS-DLP


 KLUGE v. BROWNSBURG COMMUNITY SCHOOL                      Date Filed: 06/18/2019
 CORPORATION et al                                         Date Terminated: 07/12/2021
 Assigned to: Judge Jane Magnus-Stinson                    Jury Demand: Plaintiff
 Referred to: Magistrate Judge Doris L. Pryor              Nature of Suit: 442 Civil Rights: Jobs
 Cause: 42:1983 Civil Rights (Employment Discrimination)   Jurisdiction: Federal Question
 Plaintiff
 JOHN M. KLUGE                               represented by Kevin Edward Green
                                                            KEVIN GREEN ASSOCIATES
                                                            456 N. Meridian Street #1517
                                                            Indianapolis, IN 46204
                                                            (317) 437-5002
                                                            Fax: (317) 638-9365
                                                            Email: keglegal@aol.com
                                                            ATTORNEY TO BE NOTICED

                                                            Michael J. Cork
                                                            MICHAEL J. CORK, ESQ.
                                                            5754 N. Delaware St.
                                                            Indianapolis, IN 46220-2528
                                                            (317) 517-4217
                                                            Email: cork0@icloud.com
                                                            ATTORNEY TO BE NOTICED

                                                            Roscoe Stovall , Jr.
                                                            ROSCOE STOVALL, JR. &
                                                            ASSOCIATES
                                                            2 West Main Street
                                                            Mooresville, IN 46158
                                                            (317)831-1111
                                                            Fax: (317)831-1113
                                                            Email: rosstovall@gmail.com
                                                            ATTORNEY TO BE NOTICED


 V.
 Defendant




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                 8/11/2021
CM/ECF LIVE                                                             Page 2 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 56 of 81 PageID #: 1996


 BROWNSBURG COMMUNITY                        represented by Alexander Phillip Pinegar
 SCHOOL CORPORATION                                         CHURCH CHURCH HITTLE &
                                                            ANTRIM
                                                            Two North Ninth Street
                                                            P.O. Box 10
                                                            Noblesville, IN 46061
                                                            (317) 773-2190
                                                            Fax: (317) 773-5320
                                                            Email: apinegar@cchalaw.com
                                                            ATTORNEY TO BE NOTICED

                                                            Brent R. Borg
                                                            CHURCH CHURCH HITTLE &
                                                            ANTRIM (Fishers)
                                                            10765 N. Lantern Road
                                                            Suite 201
                                                            Fishers, IN 46038
                                                            317-773-2190
                                                            Fax: 317-773-5320
                                                            Email: bborg@cchalaw.com
                                                            ATTORNEY TO BE NOTICED
 Defendant
 JAMES SNAPP                                 represented by Alexander Phillip Pinegar
 Superintendent of Brownsburg                               (See above for address)
 Community School Corporation                               ATTORNEY TO BE NOTICED
 TERMINATED: 01/08/2020
                                                            Brent R. Borg
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
 Defendant
 PHIL UTTERBACK                              represented by Alexander Phillip Pinegar
 President of the Brownsburg                                (See above for address)
 Community School Corporation School                        ATTORNEY TO BE NOTICED
 Board
 TERMINATED: 01/08/2020                                     Brent R. Borg
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED
 Defendant
 JODI GORDON                                 represented by Alexander Phillip Pinegar
 Human Resources Director of                                (See above for address)
 Brownsburg Community School                                ATTORNEY TO BE NOTICED
 Corporation
 TERMINATED: 01/08/2020                                     Brent R. Borg
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1               8/11/2021
CM/ECF LIVE                                                             Page 3 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 57 of 81 PageID #: 1997



 Defendant
 BRET DAGHE                                  represented by Alexander Phillip Pinegar
 Principal of Brownsburg Community                          (See above for address)
 School Corporation High School                             ATTORNEY TO BE NOTICED
 TERMINATED: 01/08/2020
                                                            Brent R. Borg
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED


 V.
 Intervenor Defendant
 INDIANA YOUTH GROUP, INC.                   represented by Barbara J. Baird
 TERMINATED: 01/08/2020                                     THE LAW OFFICE OF BARBARA J
                                                            BAIRD
                                                            445 North Pennsylvania Street
                                                            Suite 401
                                                            Indianapolis, IN 46204
                                                            (317) 637-2345
                                                            Fax: (317) 637-2369
                                                            Email: bjbaird@bjbairdlaw.com
                                                            TERMINATED: 06/18/2020
                                                            ATTORNEY TO BE NOTICED

                                                            Camilla B. Taylor
                                                            LAMBDA LEGAL DEFENSE AND
                                                            EDUCATION FUND, INC.
                                                            11 West Adams Street
                                                            Suite 2600
                                                            Chicago, IL 60603
                                                            (312) 663-4413
                                                            Fax: 312-663-4307
                                                            Email: ctaylor@lambdalegal.org
                                                            TERMINATED: 06/18/2020
                                                            ATTORNEY TO BE NOTICED

                                                            D. Jean Veta
                                                            COVINGTON & BURLING LLP
                                                            One City Center, 850 Tenth Street, NW
                                                            Washington, DC 20001-4956
                                                            202-662-5294
                                                            Fax: 202-778-5294
                                                            Email: jveta@cov.com
                                                            TERMINATED: 06/18/2020
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                8/11/2021
CM/ECF LIVE                                                             Page 4 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 58 of 81 PageID #: 1998


                                                            Henry Liu
                                                            COVINGTON & BURLING LLP
                                                            One City Center, 850 Tenth Street, NW
                                                            Washington, DC 20001-4956
                                                            (202) 662-5536
                                                            Fax: (202) 778-5536
                                                            Email: hliu@cov.com
                                                            TERMINATED: 06/18/2020
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Isaac C. Belfer
                                                            COVINGTON & BURLING LLP
                                                            One City Center, 850 Tenth Street,
                                                            N.W.
                                                            Washington, DC 20001-4956
                                                            (202) 662-6000
                                                            Fax: (202) 778-5179
                                                            Email: ibelfer@cov.com
                                                            TERMINATED: 06/18/2020
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Meredith T. Brown
                                                            LAMBDA LEGAL DEFENSE AND
                                                            EDUCATION FUND INC
                                                            120 Wall St., 19th Floor
                                                            New York, NY 10005-3919
                                                            212-809-8585
                                                            Fax: 212-809-0055
                                                            Email: tbrown@lambdalegal.org
                                                            TERMINATED: 06/18/2020
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Paul D Castillo
                                                            LAMBDA LEGAL DEFENSE AND
                                                            EDUCATION FUND, INC.
                                                            3500 Oak Lawn Avenue
                                                            Suite 500
                                                            Dallas, TX 75219
                                                            214-219-8585
                                                            Fax: 214-219-4455
                                                            Email: pcastillo@lambdalegal.org
                                                            TERMINATED: 06/18/2020
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                 8/11/2021
CM/ECF LIVE                                                             Page 5 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 59 of 81 PageID #: 1999


                                                            William Isasi
                                                            COVINGTON & BURLING LLP
                                                            One City Center, 850 Tenth Street, NW
                                                            Washington, DC 20001-4956
                                                            202-662-5102
                                                            Fax: 202-778-5102
                                                            Email: wisasi@cov.com
                                                            TERMINATED: 06/18/2020
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
 Amicus
 NATIONAL ASSOCIATION OF                     represented by Camilla B. Taylor
 SOCIAL WORKERS                                             LAMBDA LEGAL DEFENSE AND
                                                            EDUCATION FUND, INC.
                                                            65 E. Wacker Pl.
                                                            Suite 2000
                                                            Chicago, IL 60601
                                                            (312) 663-4413
                                                            Fax: 312-663-4307
                                                            Email: ctaylor@lambdalegal.org
                                                            ATTORNEY TO BE NOTICED

                                                            Christopher Edward Kozak
                                                            PLEWS SHADLEY RACHER &
                                                            BRAUN LLP
                                                            1346 North Delaware Street
                                                            Indianapolis, IN 46202
                                                            317-637-0700
                                                            Fax: 317-637-0710
                                                            Email: ckozak@psrb.com
                                                            ATTORNEY TO BE NOTICED

                                                            D. Jean Veta
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Henry Liu
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kevin Morris Toner
                                                            FAEGRE DRINKER BIDDLE &
                                                            REATH LLP (Indianapolis)
                                                            300 North Meridian Street
                                                            Suite 2500




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                8/11/2021
CM/ECF LIVE                                                             Page 6 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 60 of 81 PageID #: 2000


                                                            Indianapolis, IN 46204
                                                            (317) 237-1200
                                                            Fax: (317) 237-1000
                                                            Email: Ktoner@psrb.com
                                                            ATTORNEY TO BE NOTICED

                                                            Komal Shah
                                                            COVINGTON & BURLING, LLP
                                                            One CityCenter - 850 Tenth St., N.W.
                                                            Washington, DC 20001
                                                            (202) 662-6000
                                                            Fax: (202) 662-6291
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Paul D Castillo
                                                            LAMBDA LEGAL DEFENSE AND
                                                            EDUCATION FUND, INC.
                                                            3500 Oak Lawn Avenue
                                                            Suite 500
                                                            Dallas, TX 75219
                                                            214-302-2216
                                                            Fax: 214-219-4455
                                                            Email: pcastillo@lambdalegal.org
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
 Amicus
 AMERICAN ACADEMY OF                         represented by Christopher Edward Kozak
 PEDIATRICS                                                 (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            D. Jean Veta
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Henry Liu
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kevin Morris Toner
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Komal Shah
                                                            (See above for address)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                8/11/2021
CM/ECF LIVE                                                             Page 7 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 61 of 81 PageID #: 2001


                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Paul D Castillo
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
 Amicus
 INDIANA CHAPTER OF THE                      represented by Camilla B. Taylor
 AMERICAN ACADEMY OF                                        (See above for address)
 PEDIATRICS                                                 ATTORNEY TO BE NOTICED

                                                            Christopher Edward Kozak
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            D. Jean Veta
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Henry Liu
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kevin Morris Toner
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Komal Shah
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Paul D Castillo
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
 Amicus
 AMERICAN MEDICAL                            represented by Camilla B. Taylor
 ASSOCIATION                                                (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Christopher Edward Kozak
                                                            (See above for address)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1              8/11/2021
CM/ECF LIVE                                                             Page 8 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 62 of 81 PageID #: 2002


                                                            ATTORNEY TO BE NOTICED

                                                            D. Jean Veta
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Henry Liu
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kevin Morris Toner
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Komal Shah
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Paul D Castillo
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
 Amicus
 INDIANA YOUTH GROUP, INC.                   represented by Camilla B. Taylor
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Christopher Edward Kozak
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            D. Jean Veta
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Henry Liu
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Kevin Morris Toner
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1              8/11/2021
CM/ECF LIVE                                                             Page 9 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 63 of 81 PageID #: 2003




                                                            Komal Shah
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            Paul D Castillo
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED


 Date Filed       #    Docket Text
 06/18/2019        1 COMPLAINT against All Defendants, filed by JOHN M. KLUGE. (Filing fee
                     $400, receipt number 0756-5486757) (Attachments: # 1 Civil Cover Sheet, # 2
                     Proposed Summons)(Cork, Michael) (Entered: 06/18/2019)
 06/18/2019        2 NOTICE of Appearance by Michael J. Cork on behalf of Plaintiff JOHN M.
                     KLUGE. (Cork, Michael) (Entered: 06/18/2019)
 06/19/2019        3 NOTICE of Appearance by Kevin Edward Green on behalf of Plaintiff JOHN
                     M. KLUGE. (Green, Kevin) (Entered: 06/19/2019)
 06/19/2019        4 NOTICE of Appearance by Roscoe Stovall, Jr on behalf of Plaintiff JOHN M.
                     KLUGE. (Stovall, Roscoe) (Entered: 06/19/2019)
 06/19/2019        5 Summons Issued as to BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION, BRET DAGHE, JODI GORDON, JAMES SNAPP, PHIL
                     UTTERBACK. (REO) (Entered: 06/19/2019)
 06/19/2019        6 MAGISTRATE JUDGE's NOTICE of Availability to Exercise Jurisdiction
                     issued. (REO) (Entered: 06/19/2019)
 06/20/2019        7 PROCEDURES AND PRACTICES before Judge Jane Magnus-Stinson.
                     (JDH) (Entered: 06/20/2019)
 06/28/2019        8 ***FILING ERROR, WRONG DOCUMENT ATTACHED, REFILED AT
                     13 *** NOTICE of Appearance by Brent R. Borg on behalf of Defendants
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION, BRET
                     DAGHE, JODI GORDON, JAMES SNAPP, PHIL UTTERBACK. (Borg,
                     Brent) Modified on 7/1/2019 (JDH). (Entered: 06/28/2019)
 06/28/2019        9 NOTICE of Appearance by Alexander Phillip Pinegar on behalf of Defendants
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION, BRET
                     DAGHE, JODI GORDON, JAMES SNAPP, PHIL UTTERBACK. (Pinegar,
                     Alexander) (Entered: 06/28/2019)
 06/28/2019       10 ***PLEASE DISREGARD, REFILED AT 12 *** NOTICE of Parties' First
                     Extension of Time, filed by Defendants BROWNSBURG COMMUNITY
                     SCHOOL CORPORATION, BRET DAGHE, JODI GORDON, JAMES
                     SNAPP, PHIL UTTERBACK. (Borg, Brent) Modified on 6/28/2019 (JDH).




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1               8/11/2021
CM/ECF LIVE                                                            Page 10 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 64 of 81 PageID #: 2004


                       (Entered: 06/28/2019)
 06/28/2019       11 Corporate Disclosure Statement by BROWNSBURG COMMUNITY
                     SCHOOL CORPORATION. (Borg, Brent) (Entered: 06/28/2019)
 06/28/2019       12 NOTICE of Parties' First Extension of Time, filed by Defendants
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION, BRET
                     DAGHE, JODI GORDON, JAMES SNAPP, PHIL UTTERBACK. (Borg,
                     Brent) (Entered: 06/28/2019)
 07/01/2019       13 NOTICE of Appearance by Brent R. Borg on behalf of Defendants
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION, BRET
                     DAGHE, JODI GORDON, JAMES SNAPP, PHIL UTTERBACK. (Borg,
                     Brent) (Entered: 07/01/2019)
 07/02/2019       14 AFFIDAVIT of Service for Summons and Complaint served on Defendants
                     on June 24, 2019, filed by JOHN M. KLUGE. (Cork, Michael) (Entered:
                     07/02/2019)
 07/15/2019       15 AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL against All
                     Defendants, filed by JOHN M. KLUGE. (Attachments: # 1 Exhibit Exhibit A-
                     Accommodation Agreement, # 2 Exhibit Exhibit B-Conditional Resignation,
                     Acceptance of Terms, # 3 Exhibit Exhibit C-Rescission of Conditional
                     Resignation, time stamped, # 4 Exhibit Exhibit D-BCSC Transgender
                     Questions)(Green, Kevin) (Entered: 07/15/2019)
 07/25/2019       16 Unopposed MOTION for Extension of Time to 09/09/2019 in which to
                     respond to 15 Amended Complaint , filed by Defendants BROWNSBURG
                     COMMUNITY SCHOOL CORPORATION, BRET DAGHE, JODI
                     GORDON, JAMES SNAPP, PHIL UTTERBACK. (Borg, Brent) Modified on
                     7/26/2019 (JDH). (Entered: 07/25/2019)
 07/25/2019       17 Submission of Proposed Order Granting Defendants' Unopposed Motion for
                     Extension of Time to Respond to Plaintiff's Complaint, re 16 Unopposed
                     MOTION for Extension of Time to 09/09/2019 in which to 15 Amended
                     Complaint , filed by Defendants BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION, BRET DAGHE, JODI GORDON, JAMES SNAPP, PHIL
                     UTTERBACK. (Borg, Brent) (Entered: 07/25/2019)
 07/29/2019       18 ORDER granting 16 Motion for Extension of Time to 9/9/2019 for the
                     Defendants to respond to the Amended Complaint 15 . Signed by Magistrate
                     Judge Doris L. Pryor on 7/29/2019. (CBU) (Entered: 07/29/2019)
 07/30/2019       19 SCHEDULING ORDER-TELEPHONIC Initial Pretrial Conference set for
                     9/10/2019 at 9:30 AM (Eastern) before Magistrate Judge Doris L. Pryor. No
                     fewer than seven (7) days before the IPTC, counsel must file a Proposed CMP.
                     Signed by Magistrate Judge Doris L. Pryor on 7/30/2019.(CBU) (Entered:
                     07/31/2019)
 08/22/2019       20 NOTICE of Appearance by Barbara J. Baird on behalf of Intervenor
                     Defendant INDIANA YOUTH GROUP, INC.. (Baird, Barbara) (Entered:
                     08/22/2019)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                8/11/2021
CM/ECF LIVE                                                            Page 11 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 65 of 81 PageID #: 2005


 08/22/2019       21 Corporate Disclosure Statement by INDIANA YOUTH GROUP, INC..
                     (Baird, Barbara) (Entered: 08/22/2019)
 08/22/2019       22 MOTION to Intervene as a Defendant, filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Paulsen
                     Declaration, # 2 Exhibit 2 - L. Susec Declaration, # 3 Exhibit 3 - A.S.
                     Declaration, # 4 Exhibit 4 - Conditional Answer, # 5 Text of Proposed Order)
                     (Baird, Barbara) (Entered: 08/22/2019)
 08/22/2019       23 BRIEF/MEMORANDUM in Support re 22 MOTION to Intervene as a
                     Defendant , filed by Intervenor Defendant INDIANA YOUTH GROUP, INC..
                     (Baird, Barbara) (Entered: 08/22/2019)
 08/22/2019       24 MOTION for Attorney(s) D. Jean Veta to Appear pro hac vice (Filing fee
                     $100, receipt number 0756-5594053), filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Veta
                     Certification, # 2 Text of Proposed Order)(Baird, Barbara) (Entered:
                     08/22/2019)
 08/22/2019       25 MOTION for Attorney(s) Henry Liu to Appear pro hac vice (Filing fee $100,
                     receipt number 0756-5594065), filed by Intervenor Defendant INDIANA
                     YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Certification, # 2 Text
                     of Proposed Order 2 - Proposed Order)(Baird, Barbara) (Entered: 08/22/2019)
 08/22/2019       26 MOTION for Attorney(s) William Isasi to Appear pro hac vice (Filing fee
                     $100, receipt number 0756-5594086), filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Isasi
                     Certification, # 2 Text of Proposed Order)(Baird, Barbara) (Entered:
                     08/22/2019)
 08/22/2019       27 MOTION for Attorney(s) Isaac C. Belfer to Appear pro hac vice (Filing fee
                     $100, receipt number 0756-5594099), filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Belfer
                     Certification, # 2 Text of Proposed Order)(Baird, Barbara) (Entered:
                     08/22/2019)
 08/23/2019       28 MOTION for Attorney(s) Paul D. Castillo to Appear pro hac vice (Filing fee
                     $100, receipt number 0756-5594159), filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Text of Proposed
                     Order)(Castillo, Paul) (Entered: 08/23/2019)
 08/23/2019       29 ORDER granting 24 Motion to Appear pro hac vice. Attorney D. Jean Veta
                     for INDIANA YOUTH GROUP, INC. added. Signed by Magistrate Judge
                     Doris L. Pryor on 8/23/2019 (dist made) (CBU) (Entered: 08/26/2019)
 08/23/2019       30 ORDER granting 26 Motion to Appear pro hac vice. Attorney William Isasi
                     for INDIANA YOUTH GROUP, INC. added. Signed by Magistrate Judge
                     Doris L. Pryor on 8/23/2019 (dist made) (CBU) (Entered: 08/26/2019)
 08/23/2019       31 ORDER granting 25 Motion to Appear pro hac vice. Attorney Henry Liu for
                     INDIANA YOUTH GROUP, INC. added. Signed by Magistrate Judge Doris
                     L. Pryor on 8/23/2019 (dist made) (CBU) (Entered: 08/26/2019)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                 8/11/2021
CM/ECF LIVE                                                            Page 12 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 66 of 81 PageID #: 2006


 08/27/2019       32 ORDER granting 27 Motion to Appear pro hac vice. Attorney Isaac C. Belfer
                     for INDIANA YOUTH GROUP, INC. added. Applicant shall register for
                     electronic filing, as required by Local Rule 5-3, within ten (10) days of the
                     entry of this Order. Copy to Isaac C. Belfer via US Mail. Signed by Magistrate
                     Judge Doris L. Pryor on 8/27/2019. (SWM) (Entered: 08/27/2019)
 08/27/2019       33 ORDER granting Paul D. Castillo's 28 Motion to Appear pro hac vice on
                     behalf of INDIANA YOUTH GROUP, INC. Signed by Magistrate Judge
                     Doris L. Pryor on 8/27/2019. (SWM) (Entered: 08/27/2019)
 08/30/2019       34 MOTION for Extension of Time to File Response to 9/19/19 re 22 MOTION
                     to Intervene as a Defendant , filed by Plaintiff JOHN M. KLUGE.
                     (Attachments: # 1 Text of Proposed Order)(Cork, Michael) (Entered:
                     08/30/2019)
 09/02/2019       35 MOTION to Stay re 19 Scheduling Order, 18 Order on Motion for Extension
                     of Time to File , filed by Defendants BROWNSBURG COMMUNITY
                     SCHOOL CORPORATION, BRET DAGHE, JODI GORDON, JAMES
                     SNAPP, PHIL UTTERBACK. (Attachments: # 1 Text of Proposed Order)
                     (Borg, Brent) (Entered: 09/02/2019)
 09/03/2019       36 CASE MANAGEMENT PLAN TENDERED, filed by Plaintiff JOHN M.
                     KLUGE . (Cork, Michael) (Entered: 09/03/2019)
 09/05/2019       38 ORDER granting Plaintiff's 34 Motion for Extension of Time to File Response
                     to 9/19/2019 re 22 MOTION to Intervene as a Defendant. Signed by
                     Magistrate Judge Doris L. Pryor on 9/5/2019. (SWM) (Entered: 09/05/2019)
 09/06/2019       39 MOTION for Leave to Participate in the Initial Pretrial Conference, filed by
                     Intervenor Defendant INDIANA YOUTH GROUP, INC.. (Attachments: # 1
                     Text of Proposed Order)(Castillo, Paul) (Entered: 09/06/2019)
 09/06/2019       40 MOTION for Attorney(s) Camilla B. Taylor to Appear pro hac vice (Filing fee
                     $100, receipt number 0756-5617294), filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Text of Proposed Order
                     PROPOSED ORDER)(Taylor, Camilla) (Entered: 09/06/2019)
 09/06/2019       41 RESPONSE in Opposition re 39 MOTION for Leave to Participate in the
                     Initial Pretrial Conference , filed by Plaintiff JOHN M. KLUGE.
                     (Attachments: # 1 Text of Proposed Order)(Cork, Michael) (Entered:
                     09/06/2019)
 09/07/2019       42 RESPONSE in Opposition re 39 MOTION for Leave to Participate in the
                     Initial Pretrial Conference , filed by Plaintiff JOHN M. KLUGE.
                     (Attachments: # 1 Text of Proposed Order)(Cork, Michael) (Entered:
                     09/07/2019)
 09/09/2019       43 MOTION for Attorney(s) Meredith T. Brown to Appear pro hac vice (Filing
                     fee $100, receipt number 0756-5618958), filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit Brown
                     Certification, # 2 Text of Proposed Order)(Baird, Barbara) (Entered:
                     09/09/2019)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                 8/11/2021
CM/ECF LIVE                                                            Page 13 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 67 of 81 PageID #: 2007


 09/09/2019       44 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM , filed by
                     Defendants BROWNSBURG COMMUNITY SCHOOL CORPORATION,
                     BRET DAGHE, JODI GORDON, JAMES SNAPP, PHIL UTTERBACK.
                     (Borg, Brent) (Entered: 09/09/2019)
 09/09/2019       45 BRIEF/MEMORANDUM in Support re 44 MOTION TO DISMISS FOR
                     FAILURE TO STATE A CLAIM , filed by Defendants BROWNSBURG
                     COMMUNITY SCHOOL CORPORATION, BRET DAGHE, JODI
                     GORDON, JAMES SNAPP, PHIL UTTERBACK. (Borg, Brent) (Entered:
                     09/09/2019)
 09/10/2019       46 ORDER granting IN PART Defendants' 35 Motion to Stay InitialPre-Trial
                     Conference, Responsive Pleading Deadline, and Case Management Order. The
                     Initial Pre-Trial Conference set for September 10, 2019, and Case
                     Management Order is STAYED until after the Court rules on the pending
                     Motion to Intervene [Dkt. 22] filed by Indiana Youth Group, Inc. No fewer
                     than seven (7) days before the rescheduled Initial Pre- Trial Conference,
                     counsel must file an amended Case Management Plan. Based on Defendants'
                     responsive pleading [Dkt. 44] filed on September 9, 2019, the Court DENIES
                     AS MOOT Defendants' request to stay the responsive pleading deadline.
                     Signed by Magistrate Judge Doris L. Pryor on 9/10/2019.(SWM) (Entered:
                     09/10/2019)
 09/10/2019       47 ORDER: This matter comes before the Court on Intervenor Defendant's
                     Motion for Leave to Participate in the Initial Pre-Trial Conference (Dkt. 39 ).
                     The Court, previously having stayed the Initial Pre-Trial Conference, hereby
                     DENIES AS MOOT said Motion. Signed by Magistrate Judge Doris L. Pryor
                     on 9/10/2019. (SWM) (Entered: 09/10/2019)
 09/10/2019       48 ORDER granting Camilla B. Taylor's 40 Motion to Appear pro hac vice on
                     behalf of INDIANA YOUTH GROUP, INC. Signed by Magistrate Judge
                     Doris L. Pryor on 9/10/2019. (SWM) (Entered: 09/10/2019)
 09/10/2019       49 AMENDED SCHEDULING ORDER: In light of the Order staying Initial Pre-
                     Trial Conference, Responsive Pleading Deadline, and Case Management
                     Order. The Court now VACATES the Initial Pretrial Conference currently
                     scheduled for September 10, 2019. This matter is set for a telephone status
                     conference on November 5, 2019 at 9:00 a.m. (Eastern). Counsel shall attend
                     the conference by calling the designated telephone number, to be provided by
                     the Court via email generated by the Court's ECF system. Signed by
                     Magistrate Judge Doris L. Pryor on 9/10/2019.(SWM) (Entered: 09/10/2019)
 09/16/2019       50 ORDER granting 43 Motion to Appear pro hac vice. Attorney Meredith T.
                     Brown for INDIANA YOUTH GROUP, INC. added. Signed by Magistrate
                     Judge Doris L. Pryor on 9/16/2019 (dist made) (CBU) (Entered: 09/17/2019)
 09/18/2019       51 Unopposed MOTION for Extension of Time to File Reply to October 3, 2019
                     re 22 MOTION to Intervene as a Defendant , filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Text of Proposed
                     Order)(Belfer, Isaac) (Entered: 09/18/2019)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 14 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 68 of 81 PageID #: 2008


 09/20/2019       52 Appendix of Exhibits in Support of Response in Opposition to Motion re 22
                     MOTION to Intervene as a Defendant , filed by Plaintiff JOHN M. KLUGE.
                     (Attachments: # 1 Exhibit 52-1 Declaration of John M. Kluge, # 2 Exhibit 52-
                     2 Declaration of Natalie Gain, # 3 Exhibit 52-3 Declaration of Lauren Bohrer,
                     # 4 Exhibit 52-4 Declaration of Kennedy Roberts, # 5 Exhibit 52-5
                     Declaration of Mary Jacobson, # 6 Exhibit 52-6 Declaration of Jeff Gracie)
                     (Green, Kevin) (Entered: 09/20/2019)
 09/20/2019       53 RESPONSE in Opposition re 22 MOTION to Intervene as a Defendant , filed
                     by Plaintiff JOHN M. KLUGE. (Attachments: # 1 Affidavit Declaration, Tech
                     Difficulties, # 2 Affidavit Support for Declaration, Tech Difficulties, # 3
                     Affidavit Support for Declaration, Tech Difficulties)(Green, Kevin) (Entered:
                     09/20/2019)
 09/20/2019       54 ORDER granting 51 Motion for Extension of Time to File Reply to 10/3/2019
                     re 22 MOTION to Intervene as a Defendant. Signed by Magistrate Judge
                     Doris L. Pryor on 9/20/2019. (CBU) (Entered: 09/20/2019)
 09/27/2019       55 MOTION for Leave to File Motion to Dismiss, filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Proposed
                     Motion to Dismiss, # 2 Exhibit 2 - Memorandum in Support of Proposed
                     Motion to Dismiss)(Belfer, Isaac) (Entered: 09/27/2019)
 09/30/2019       56 RESPONSE in Opposition re 44 MOTION TO DISMISS FOR FAILURE TO
                     STATE A CLAIM , filed by Plaintiff JOHN M. KLUGE. (Green, Kevin)
                     (Entered: 09/30/2019)
 10/02/2019       57 Submission of CORRECTED RESPONSE BRIEF re 56 IN OPPOSITION TO
                     DEFENDANT'S 44 MOTION TO DISMISS, filed by Plaintiff JOHN M.
                     KLUGE. (Green, Kevin) Modified on 10/2/2019 (JDH). (Entered: 10/02/2019)
 10/03/2019       58 Appendix of Exhibits in Support of Reply in Support of Motion re 22
                     MOTION to Intervene as a Defendant , filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Exhibit 1 - Willis
                     Declaration, # 2 Exhibit 2 - Lee Declaration, # 3 Exhibit 3 - Russell)(Belfer,
                     Isaac) (Entered: 10/03/2019)
 10/03/2019       59 REPLY in Support of Motion re 22 MOTION to Intervene as a Defendant ,
                     filed by Intervenor Defendant INDIANA YOUTH GROUP, INC.. (Belfer,
                     Isaac) (Entered: 10/03/2019)
 10/07/2019       60 REPLY in Support of Motion re 44 MOTION TO DISMISS FOR FAILURE
                     TO STATE A CLAIM , filed by Defendants BROWNSBURG
                     COMMUNITY SCHOOL CORPORATION, BRET DAGHE, JODI
                     GORDON, JAMES SNAPP, PHIL UTTERBACK. (Borg, Brent) (Entered:
                     10/07/2019)
 10/10/2019       61 RESPONSE in Opposition re 22 MOTION to Intervene as a Defendant Pls
                     Motion for Leave, Sur-Reply, Supporting Documents, filed by Plaintiff JOHN
                     M. KLUGE. (Attachments: # 1 Supplement 61-1 Sur-Reply per new evid
                     submitted, # 2 Exhibit 61-2 Email from Willis parents to John Kluge, 7-28-17,




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                    8/11/2021
CM/ECF LIVE                                                            Page 15 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 69 of 81 PageID #: 2009


                       # 3 Exhibit 61-3 BHS Orchestra Awards Script)(Green, Kevin) Modified on
                       10/11/2019 to seal Exhibit 3 (JDH). (Entered: 10/10/2019)
 10/11/2019       62 RESPONSE in Opposition re 55 MOTION for Leave to File Motion to
                     Dismiss Kluge-Pl Resp Opp IYG Mot to File MTD, filed by Plaintiff JOHN M.
                     KLUGE. (Green, Kevin) (Entered: 10/11/2019)
 10/25/2019       63 NOTICE of Supplemental Authority, filed by Plaintiff JOHN M. KLUGE, re
                     57 Submission. (Attachments: # 1 Supplement 63-1 Ulrey v. Reichhart, 7th
                     Cir. 10-18-19) (Green, Kevin) (Entered: 10/25/2019)
 10/31/2019       64 AMENDED SCHEDULING ORDER (TIME ONLY): This matter is currently
                     set for a telephonic Status Conference on November 5, 2019 at 9:00 a.m. The
                     Court now changes the time to 9:30 a.m. (Eastern) on that same date. Counsel
                     shall attend the conference by calling the designated telephone number, to be
                     provided by the Court via email generated by the Court's ECF. Signed by
                     Magistrate Judge Doris L. Pryor on 10/31/2019.(SWM) (Entered: 11/01/2019)
 11/06/2019       66 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: Parties appeared by counsel for an telephonic Initial Pretrial
                     Conference on November 5, 2019. The parties discussed case status. The
                     telephonic Initial Pretrial Conference is CONTINUED to January 6, 2020 at
                     1:30 p.m. (Eastern). Parties shall submit a proposed case management plan
                     within 7 days of the telephonic initial pretrial conference. Counsel shall attend
                     the status conference by calling the designated telephone number, to be
                     provided by the Court via email generated by the Court's ECF system. Signed
                     by Magistrate Judge Doris L. Pryor. (CAG) (Entered: 11/08/2019)
 11/20/2019       67 AMENDED SCHEDULING ORDER (TIME ONLY): This matter is currently
                     set for a telephonic Initial Pretrial Conference on January 6, 2020 at 1:30 p.m.
                     The Court now changes the time to 2:30 p.m. (Eastern) on that same date.
                     Counsel shall attend the conference by calling the designated telephone
                     number, to be provided by the Court via email generated by the Court's ECF
                     system. Signed by Magistrate Judge Doris L. Pryor on 11/20/2019.(SWM)
                     (Entered: 11/21/2019)
 01/06/2020       69 SCHEDULING ORDER: In light of the Motion to Dismiss for Failure to State
                     a Claim Dkt. 44 , the Court now RESCHEDULES the Telephonic Initial
                     Pretrial Conference currently scheduled for January 6, 2020 to March 2, 2020
                     at 3:00 p.m. (Eastern). Counsel shall attend the conference by calling the
                     designated telephone number, to be provided by the Court via email generated
                     by the Courts ECF system. Signed by Magistrate Judge Doris L. Pryor on
                     1/6/2020.(SWM) (Entered: 01/06/2020)
 01/08/2020       70 ORDER - The Court makes the following rulings: 1. Defendant's Motion to
                     Dismiss, 44 , is GRANTED IN PART and DENIED IN PART as follows: a.
                     The Motion is GRANTED to the extent that all claims against Defendants Dr.
                     James Snapp, Phil Utterback, Jodi Gordon, and Dr. Bret Daghe individually in
                     their official capacities are DISMISSED WITH PREJUDICE. b. The Motion
                     is GRANTED to the extent that the following claims against BCSC are
                     DISMISSED WITH PREJUDICE: i. Count 3: Hostile Work Environment




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                     8/11/2021
CM/ECF LIVE                                                            Page 16 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 70 of 81 PageID #: 2010


                       under Title VII, ii. Count 4: First Amendment Retaliation, iii. Count 5:
                       Content and Viewpoint Discrimination under the First Amendment, iv. Count
                       6: Compelled Speech under the First Amendment, v. Count 7: Free Exercise
                       of Religion under the First Amendment, vi. Count 8: Unconstitutional
                       Conditions, vii. Count 9: Due Process, viii. Count 10: Equal Protection, ix.
                       Count 11: Claims under the Indiana Constitution, x. Count 12: Intentional
                       Infliction of Emotional Distress, and xi. Count 13: Fraud; c. The Motion is
                       DENIED to the extent that the following claims SHALL PROCEED against
                       Defendant BCSC only: I. Count 1: Failure to Accommodate under Title VII,
                       and ii. Count 2: Retaliation under Title VII. 2. Mr. Kluge's Motion for Leave
                       to File Sur-Reply Responding to IYG's New Evidence Cited in its Reply in
                       Support of Motion to Intervene, 61 , is GRANTED to the extent that the Court
                       considered the attached proposed sur-reply. 3. IYG's Motion to Intervene as
                       Defendant, 22 , is DENIED. 4. IYG's Motion for Leave to File a Motion to
                       Dismiss Plaintiff's Amended Complaint, 55 , is DENIED AS MOOT. (See
                       Order). Signed by Judge Jane Magnus-Stinson on 1/8/2020. (JDH) Modified
                       on 1/8/2020 (JDH). (Entered: 01/08/2020)
 01/22/2020       71 Defendant's ANSWER to 15 Amended Complaint and Demand for Jury Trial,
                     filed by BROWNSBURG COMMUNITY SCHOOL CORPORATION.(Borg,
                     Brent) (Entered: 01/22/2020)
 02/24/2020       72 Amended CASE MANAGEMENT PLAN TENDERED, filed by Plaintiff
                     JOHN M. KLUGE . (Cork, Michael) (Entered: 02/24/2020)
 03/03/2020       74 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: The parties appeared by counsel for an Initial Pretrial Conference on
                     March 2, 2020. The Court will approve the Case Management Plan, by
                     separate order, with the changes to which the parties have agreed. This matter
                     is scheduled for a telephonic status conference on June 2, 2020 at 3:00 p.m.
                     (Eastern) to discuss case status. Counsel shall attend the status conference by
                     calling the designated phone number, to be provided by the Court via email
                     generated by the Court's ECF system. In addition, this matter is scheduled for
                     a settlement conference on September 22, 2020 at 1:30 p.m. (Eastern), in
                     Room 255, United States Courthouse, 46 East Ohio Street, Indianapolis,
                     Indiana, before Magistrate Judge Doris L. Pryor. Signed by Magistrate Judge
                     Doris L. Pryor. (CAG) (Entered: 03/04/2020)
 03/03/2020       75 ORDER: CASE MANAGEMENT PLAN APPROVED AS AMENDED.
                     Dispositive Motions due by 1/29/2021. Discovery due by 11/16/2020. Signed
                     by Magistrate Judge Doris L. Pryor on 3/3/2020.(SWM) (Entered:
                     03/04/2020)
 03/04/2020       76 ORDER Regarding Discovery Disputes. See Order. Signed by Magistrate
                     Judge Doris L. Pryor on 3/4/2020.(SWM) (Entered: 03/04/2020)
 03/04/2020       77 ORDER REGARDING PROTECTIVE ORDERS. See Order. Signed by
                     Magistrate Judge Doris L. Pryor on 3/4/2020.(SWM) (Entered: 03/04/2020)
 03/27/2020       78 TRIAL SETTING AND NOTICE OF FINAL PRETRIAL CONFERENCE -
                     This cause is hereby set for a Jury Trial before Judge Jane Magnus-Stinson on




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 17 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 71 of 81 PageID #: 2011


                       August 23, 2021 at 9:00 a.m. in Room 202 of the Birch Bayh Federal
                       Building and U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana. A
                       Final Pretrial Conference is also set for July 29, 2021 at 9:00 a.m. in Room
                       202 of the Birch Bayh Federal Building and U.S. Courthouse, 46 East Ohio
                       Street, Indianapolis, Indiana. Counsel are reminded of the required pretrial
                       preparation deadlines set forth in paragraph VIII of the case management plan,
                       dkt. 75 . Counsel are further reminded to review the undersigned's Practices
                       and Procedures, available at docket 7 . Signed by Judge Jane Magnus-Stinson
                       on 3/27/2020.(JDH) (Entered: 03/27/2020)
 04/03/2020       79 Joint MOTION for Protective Order , filed by Defendant BROWNSBURG
                     COMMUNITY SCHOOL CORPORATION. (Attachments: # 1 Text of
                     Proposed Order Proposed Uniform Stipulated Protective Order)(Borg, Brent)
                     (Entered: 04/03/2020)
 04/10/2020       80 ORDER ON MOTION FOR PROTECTIVE ORDER - The Parties' protective
                     order is vague as to the "proprietary business information" they seek to
                     protect. Absent clear language, the Parties cannot determine in good faith what
                     information qualifies as confidential. Because "proprietary business
                     information" is too vague, it must be stricken from the proposed protective
                     order. Accordingly, the Court GRANTS IN PART and DENIES IN PART the
                     Parties' Agreed Motion for Protective Order, Dkt. [ 79 ]. The Court will enter
                     an approved protective order, with this language stricken, through a separate
                     order. See Order for additional information. Signed by Magistrate Judge Doris
                     L. Pryor on 4/10/2020. (SWM) (Entered: 04/13/2020)
 04/10/2020       81 UNIFORM STIPULATED PROTECTIVE ORDER 79 Approved and So
                     Ordered. Signed by Magistrate Judge Doris L. Pryor on 4/10/2020.(SWM)
                     (Entered: 04/13/2020)
 05/22/2020       82 Witness List Preliminary Witness and Exhibit Lists, filed by Plaintiff JOHN
                     M. KLUGE. (Cork, Michael) (Entered: 05/22/2020)
 05/29/2020       84 Exhibit List and Witness List, Preliminary, filed by Defendant
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION. (Pinegar,
                     Alexander) (Entered: 05/29/2020)
 06/03/2020       85 ORDER - The Court previously denied a motion filed by Indiana Youth
                     Group, Inc. ("IYG") seeking to intervene as a defendant in this matter. [Filing
                     No. 70 .] Nevertheless, the appearances of counsel for IYG remain of
                     record.Counsel has two options: They can move to withdraw their appearance
                     or move to amend their appearance to reflect IYG as an interested party.
                     Counsel shall file the motion they choose on or before June 10, 2020. SEE
                     ORDER. Signed by Judge Jane Magnus-Stinson on 6/3/2020.(JDH) (Entered:
                     06/03/2020)
 06/05/2020       86 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: The parties appeared by telephone for a Status Conference on June 2,
                     2020. The parties discussed the status of and future plans for discovery.This
                     matter is scheduled for a telephonic status conference on September 10, 2020
                     at 9:00 a.m. (Eastern) to discuss case status. Counsel shall attend the status




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 18 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 72 of 81 PageID #: 2012


                       conference by calling the designated telephone number, to be provided by the
                       Court via email generated by the Court's ECF system. Signed by Magistrate
                       Judge Doris L. Pryor. (CAG) (Entered: 06/05/2020)
 06/10/2020       87 MOTION to Withdraw Attorney Appearance , filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Affidavit Ex. A -
                     Belfer Declaration, # 2 Text of Proposed Order Ex. B - Proposed Order)
                     (Belfer, Isaac) (Entered: 06/10/2020)
 06/10/2020       88 MOTION to Withdraw Attorney Appearance , filed by Intervenor Defendant
                     INDIANA YOUTH GROUP, INC.. (Attachments: # 1 Affidavit Ex. A -
                     Belfer Declaration, # 2 Text of Proposed Order Ex. B - Proposed Order)
                     (Belfer, Isaac) (Entered: 06/10/2020)
 06/18/2020       89 ORDER granting 87 Motion to Withdraw Attorney Appearance. Attorney
                     Paul D Castillo; William Isasi; Henry Liu; Camilla B. Taylor; D. Jean Veta;
                     Barbara J. Baird and Isaac C. Belfer withdrawn. Signed by Magistrate Judge
                     Doris L. Pryor on 6/18/2020. (SWM) (Entered: 06/19/2020)
 06/18/2020       90 ORDER granting 88 Motion to Withdraw Attorney Appearance. Attorney
                     Meredith T. Brown withdrawn. Signed by Magistrate Judge Doris L. Pryor on
                     6/18/2020. (SWM) (Entered: 06/19/2020)
 06/29/2020       91 MOTION for Discovery Conference, filed by Plaintiff JOHN M. KLUGE.
                     (Attachments: # 1 Exhibit 1-Pls 6.1.20 Discovery Email to OC, # 2 Text of
                     Proposed Order ORDER Granting Pls Motion for Discy Conf)(Green, Kevin)
                     (Entered: 06/29/2020)
 07/23/2020       92 ORDER granting Plaintiff's 91 Motion for Discovery Conference - Discovery
                     Conference set for 8/17/2020 11:00 AM (Eastern Time) in Telephonic before
                     Magistrate Judge Doris L. Pryor. The parties shall submit a short summary of
                     the discovery dispute, with supporting case law, their respective positions on
                     the issues, possible solutions, and any other documents they would like the
                     Court to review, to the Magistrate Judge at MJPryor@insd.uscourts.gov by
                     August 12, 2020 at 12:00 p.m. (Eastern). Signed by Magistrate Judge Doris L.
                     Pryor on 7/23/2020.(SWM) (Entered: 07/24/2020)
 08/04/2020       93 MOTION to Vacate 74 Pretrial Conference - InitialSet Hearings Settlement
                     Conference, filed by Defendant BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION. (Attachments: # 1 Text of Proposed Order)(Borg, Brent)
                     (Entered: 08/04/2020)
 08/12/2020       94 DISREGARD THIS FILING. DUPLICATE OF DKT 95. SEE DKT 95 --
                     MOTION to Vacate 93 MOTION to Vacate 74 Pretrial Conference - InitialSet
                     Hearings Settlement Conference Plaintiffs Objection to Motion to Vacate, filed
                     by Plaintiff JOHN M. KLUGE. (Cork, Michael) Modified on 8/13/2020
                     (MRI). (Entered: 08/12/2020)
 08/12/2020       95 OBJECTION to Defendant's 93 Motion to Vacate Settlement Conference,
                     filed by Plaintiff JOHN M. KLUGE. (Cork, Michael) Modified on 8/13/2020
                     (JDH). (Entered: 08/12/2020)




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                  8/11/2021
CM/ECF LIVE                                                            Page 19 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 73 of 81 PageID #: 2013


 08/17/2020       97 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: Parties appeared by telephone for a Discovery Conference on August
                     17, 2020. The parties reported on the status of and future plans for
                     discovery.This matter is scheduled for a telephonic status conference on
                     September 10, 2020 at 9:00 a.m. (Eastern) to discuss case status. Counsel shall
                     attend the status conference by calling the designated telephone number, to be
                     provided by the Court via email generated by the Court's ECF system. Signed
                     by Magistrate Judge Doris L. Pryor. (CAG) (Entered: 08/18/2020)
 09/08/2020       99 First MOTION for Discovery Conference Re IYG Privilege Log, filed by
                     Plaintiff JOHN M. KLUGE. (Attachments: # 1 Exhibit 1 - Mot for Discy Conf
                     re IYG Privilege Log, # 2 Text of Proposed Order ORDER Granting Pls
                     Motion for Discy Conf)(Green, Kevin) (Entered: 09/08/2020)
 09/11/2020      100 Unopposed MOTION for Extension of Time to 12/17/2020 in which to 75
                     Order: Case Management to Extend Non-Expert Discovery Deadline, filed by
                     Defendant BROWNSBURG COMMUNITY SCHOOL CORPORATION.
                     (Attachments: # 1 Text of Proposed Order)(Borg, Brent) (Entered:
                     09/11/2020)
 09/11/2020      101 ORDER granting IN PART Defendant's 93 Motion to Vacate Settlement
                     Conference. The settlement conference scheduled for September 22, 2020 is
                     CONTINUED to June 2, 2021 at 9:30 a.m. (Eastern) by telephone before
                     Magistrate Judge Doris L. Pryor. The parties shall attend the conference by
                     calling the designated phone number, to be provided by the Court via email
                     generated by the Court's ECF system. On or before five (5) business days
                     before the settlement conference, the parties shall submit (not file) a
                     confidential settlement statement. See Order for additional details. Signed by
                     Magistrate Judge Doris L. Pryor on 9/11/2020.(SWM) (Entered: 09/14/2020)
 09/16/2020      102 MOTION to Withdraw 99 First MOTION for Discovery Conference Re IYG
                     Privilege Log , filed by Plaintiff JOHN M. KLUGE. (Attachments: # 1 Text of
                     Proposed Order)(Cork, Michael) (Entered: 09/16/2020)
 09/16/2020      103 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: Parties appeared by telephone for a Status Conference on September
                     10, 2020. The parties reported on the status of and future plans for
                     discovery.This matter is scheduled for a telephonic discovery conference on
                     September 18, 2020 at 8:30 a.m. (Eastern) to discuss case status. Counsel shall
                     attend the status conference by calling the designated phone number, to be
                     provided by the Court via email generated by the Court's ECF system. Signed
                     by Magistrate Judge Doris L. Pryor. (CAG) (Entered: 09/16/2020)
 09/16/2020      104 ORDER - This matter comes before the Court on Plaintiff's Motion to
                     Withdraw Motion for Discovery Conference Regarding Non-Party, Indiana
                     Youth Group, Inc.'s Privilege Log, Dkt. [ 102 ]. The Court, being duly
                     advised, now GRANTS said Motion. Plaintiff's Motion for Discovery
                     Conference Regarding Non-Party, Indiana Youth Group, Inc.'s Privilege Log
                     (Dkt. 99 ) shall be WITHDRAWN. The telephonic discovery conference
                     scheduled for September 18, 2020 is VACATED. This matter is scheduled for




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 20 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 74 of 81 PageID #: 2014


                       a telephonic status conference on November 6, 2020 at 11:30 a.m. (Eastern) to
                       discuss case status. Counsel shall attend the status conference by calling the
                       designated phone number, to be provided by the Court via email generated by
                       the Court's ECF system. Signed by Magistrate Judge Doris L. Pryor on
                       9/16/2020.(SWM) (Entered: 09/17/2020)
 09/17/2020      105 ORDER - granting 100 Motion for Extension of Time to File; The deadline to
                     complete Non-Expert Discovery is EXTENDED to December 17, 2020.
                     Signed by Magistrate Judge Doris L. Pryor on 9/17/2020. (CKM) (Entered:
                     09/18/2020)
 11/10/2020      107 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: The parties appeared by telephone for a Status Conference on
                     November 6, 2020. The parties discussed the status of and future plans for
                     discovery. This matter is scheduled for a telephonic status conference on
                     February 25, 2021 at 1:00 p.m. (Eastern) to discuss case status. Counsel shall
                     attend the status conference by calling the designated telephone number, to be
                     provided by the Court via email generated by the Court's ECF system. Signed
                     by Magistrate Judge Doris L. Pryor. (CAG) (Entered: 11/10/2020)
 11/13/2020      108 Joint MOTION for Briefing Schedule, filed by Defendant BROWNSBURG
                     COMMUNITY SCHOOL CORPORATION. (Attachments: # 1 Text of
                     Proposed Order)(Borg, Brent) (Entered: 11/13/2020)
 11/17/2020      109 ORDER granting Parties' 108 Joint Motion for Briefing Schedule on Cross-
                     Motions for Summary Judgment. See Order for established deadlines. Signed
                     by Magistrate Judge Doris L. Pryor on 11/17/2020. (SWM) (Entered:
                     11/18/2020)
 11/23/2020      110 Statement OF DEFENSES by BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION. (Borg, Brent) (Entered: 11/23/2020)
 11/23/2020      111 CONTENTIONS Plaintiff's Statement of Claims for Trial by JOHN M.
                     KLUGE.. (Cork, Michael) (Entered: 11/23/2020)
 01/28/2021      112 MOTION (), MOTION for Partial Summary Judgment (), filed by Plaintiff
                     JOHN M. KLUGE. (Attachments: # 1 Exhibit A John Kluge Deposition Exs,
                     # 2 Exhibit B John Kluge Declaration, # 3 Exhibit C Phil Utterback
                     Deposition Excerpts, # 4 Exhibit D Jodi Gordon Deposition Excerpts and Exs,
                     # 5 Exhibit E Brett Dahge Deposition Excerpts and Ex, # 6 Exhibit F Jim
                     Snapp Deposition Excerpts and Ex)(Green, Kevin) (Entered: 01/28/2021)
 01/29/2021      113 Submission of Signature Requirement re 112 MOTION MOTION for Partial
                     Summary Judgment by JOHN M. KLUGE. (Attachments: # 1 Exhibit A John
                     Kluge Deposition Exhibits A and D, # 2 Exhibit B John Kluge Declaration, #
                     3 Exhibit C Phil Utterback Deposition Excerpts, # 4 Exhibit D Jodi Gordon
                     Deposition Excerpts and Exs, # 5 Exhibit E Brett Dahge Deposition Excerpts
                     and Ex, # 6 Exhibit F Jim Snapp Deposition Excerpts and Ex)(Green, Kevin)
                     (Entered: 01/29/2021)
 01/29/2021      114 BRIEF/MEMORANDUM in Support re 112 MOTION MOTION for Partial




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 21 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 75 of 81 PageID #: 2015


                       Summary Judgment , filed by Plaintiff JOHN M. KLUGE. (Cork, Michael)
                       (Entered: 01/29/2021)
 02/18/2021      115 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: The parties appeared by telephone for a Discovery Conference on
                     February 18, 2021. The parties discussed the status of and future plans for
                     discovery. The February 25, 2021 telephonic status conference is
                     VACATED.This matter is scheduled for a telephonic status conference on
                     February 26, 2021 at 10:00 a.m. (Eastern) to discuss case status. Counsel shall
                     attend the status conference by calling the designated telephone number, to be
                     provided by the Court via email generated by the Court's ECF system. Signed
                     by Magistrate Judge Doris L. Pryor. (CAG) (Entered: 02/18/2021)
 02/26/2021      117 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: Parties appeared by telephone for a Discovery Conference on February
                     26, 2021. The parties reported on the status of and future plans for
                     discovery.This matter is scheduled for a telephonic status conference on
                     March 5, 2021 at 1:30 p.m. (Eastern) to discuss case status. Counsel shall
                     attend the status conference by calling the designated telephone number, to be
                     provided by the Court via email generated by the Court's ECF system. Signed
                     by Magistrate Judge Doris L. Pryor. (CAG) (Entered: 03/02/2021)
 03/09/2021      119 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: The parties appeared by telephone for a Status Conference on March 5,
                     2021. The parties discussed the status of and future plans for discovery. This
                     matter is scheduled for a telephonic status conference on May 24, 2021 at
                     10:00 a.m. (Eastern) to discuss case status. Counsel shall attend the status
                     conference by calling the designated telephone number, to be provided by the
                     Court via email generated by the Court's ECF system. Signed by Magistrate
                     Judge Doris L. Pryor. (CAG) (Entered: 03/09/2021)
 03/15/2021      120 Cross MOTION for Summary Judgment , filed by Defendant
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION. (Attachments:
                     # 1 Exhibit 1: Affidavit of Dr. Kathryn Jessup dated March 10, 2021, # 2
                     Exhibit 2: Affidavit of Dr. Bret Daghe dated March 10, 2021, # 3 Exhibit 3:
                     Deposition excerpts of John Kluge, # 4 Exhibit 4: Excerpts from the Evangel
                     Presbytery Book of Church Order, # 5 Exhibit 5: Deposition excerpts of Dr.
                     Bret Daghe, # 6 Exhibit 6: Deposition excerpts of Dr. Kathryn Jessup, # 7
                     Exhibit 7: Deposition excerpts of Jodi Gordon, # 8 Exhibit 8: Brownsburg's
                     policy titled, "3140 - Resignation", # 9 Exhibit 9: Brownsburg's policy titled,
                     "0100 - Definitions", # 10 Exhibit 10: Email from Lori Mehrtens to Plaintiff
                     dated July 18, 2017, at 7:58 a.m., # 11 Exhibit 11: Email from Lori Mehrtens
                     to Plaintiff dated July 18, 2017, at 7:55 a.m., # 12 Exhibit 12: Letter to
                     Brownsburg's administration dated September 1, 2017, from the parents of a
                     high school transgender student, # 13 Exhibit 13: Email to Brownsburg's
                     administration dated September 21, 2017, from the parents of a high school
                     transgender student, # 14 Exhibit 14: Deposition excerpts of Craig Lee, # 15
                     Exhibit 15: Email from Craig Lee to Dr. Bret Daghe dated August 29, 2017, #
                     16 Exhibit 16: Email from Plaintiff to Dr. Jim Snapp and Dr. Bret Daghe
                     dated February 4, 2018, # 17 Exhibit 17: Emails between Plaintiff and Jodi




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 22 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 76 of 81 PageID #: 2016


                       Gordon dated April 30, 2018, # 18 Exhibit 18: June 2018 Regular Board
                       Meeting Minutes, # 19 Exhibit 19: Plaintiff's Response to Defendant's First
                       Request for Production No. 6, # 20 Exhibit 20: Document Titled "Transgender
                       Considerations" dated January 22, 2018)(Borg, Brent) (Entered: 03/15/2021)
 03/15/2021      121 BRIEF/MEMORANDUM in Support re 120 Cross MOTION for Summary
                     Judgment and Response to Plaintiff's Motion for Partial Summary Judgment,
                     filed by Defendant BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION. (Borg, Brent) (Entered: 03/15/2021)
 03/15/2021      122 Amicus Curiae APPEARANCE entered by Christopher Edward Kozak on
                     behalf of National Association of Social Workers, American Academy of
                     Pediatrics, Indiana Chapter of the American Academy of Pediatrics,
                     AMERICAN MEDICAL ASSOCIATION, INDIANA YOUTH GROUP,
                     INC.. (Kozak, Christopher) (Entered: 03/15/2021)
 03/15/2021      123 Witness List Final Witness and Exhibit Lists, filed by Plaintiff JOHN M.
                     KLUGE. (Cork, Michael) (Entered: 03/15/2021)
 03/15/2021      124 Amicus Curiae APPEARANCE entered by Kevin Morris Toner on behalf of
                     AMERICAN MEDICAL ASSOCIATION, American Academy of Pediatrics,
                     INDIANA YOUTH GROUP, INC., Indiana Chapter of the American
                     Academy of Pediatrics, National Association of Social Workers. (Toner,
                     Kevin) (Entered: 03/15/2021)
 03/15/2021      125 MOTION for Attorney(s) Camilla B. Taylor to Appear pro hac vice (No fee
                     paid with this filing), filed by Amicus Parties AMERICAN MEDICAL
                     ASSOCIATION, American Academy of Pediatrics, INDIANA YOUTH
                     GROUP, INC., Indiana Chapter of the American Academy of Pediatrics,
                     National Association of Social Workers. (Attachments: # 1 Exhibit A -
                     Certification, # 2 Text of Proposed Order Order granting PHV motion)(Kozak,
                     Christopher) (Entered: 03/15/2021)
 03/15/2021      126 MOTION for Attorney(s) D. Jean Veta to Appear pro hac vice (No fee paid
                     with this filing), filed by Amicus Parties AMERICAN MEDICAL
                     ASSOCIATION, American Academy of Pediatrics, INDIANA YOUTH
                     GROUP, INC., Indiana Chapter of the American Academy of Pediatrics,
                     National Association of Social Workers. (Attachments: # 1 Exhibit A -
                     Certification, # 2 Text of Proposed Order Order Granting PHV motion)
                     (Kozak, Christopher) (Entered: 03/15/2021)
 03/15/2021      127 MOTION for Attorney(s) Henry Liu to Appear pro hac vice (No fee paid with
                     this filing), filed by Amicus Parties AMERICAN MEDICAL
                     ASSOCIATION, American Academy of Pediatrics, INDIANA YOUTH
                     GROUP, INC., Indiana Chapter of the American Academy of Pediatrics,
                     National Association of Social Workers. (Attachments: # 1 Exhibit A -
                     Certification, # 2 Text of Proposed Order Order Granting PHV motion)
                     (Kozak, Christopher) (Entered: 03/15/2021)
 03/15/2021      128 MOTION for Attorney(s) Komal Shah to Appear pro hac vice (No fee paid
                     with this filing), filed by Amicus Parties AMERICAN MEDICAL




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                 8/11/2021
CM/ECF LIVE                                                            Page 23 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 77 of 81 PageID #: 2017


                       ASSOCIATION, American Academy of Pediatrics, INDIANA YOUTH
                       GROUP, INC., Indiana Chapter of the American Academy of Pediatrics,
                       National Association of Social Workers. (Attachments: # 1 Exhibit A -
                       Certification, # 2 Text of Proposed Order Order Granting PHV motion)
                       (Kozak, Christopher) (Entered: 03/15/2021)
 03/15/2021      129 MOTION for Attorney(s) Paul D. Castillo to Appear pro hac vice (No fee paid
                     with this filing), filed by Amicus Parties AMERICAN MEDICAL
                     ASSOCIATION, American Academy of Pediatrics, INDIANA YOUTH
                     GROUP, INC., Indiana Chapter of the American Academy of Pediatrics,
                     National Association of Social Workers. (Attachments: # 1 Exhibit A -
                     Certification, # 2 Text of Proposed Order Order Granting PHV motion)
                     (Kozak, Christopher) (Entered: 03/15/2021)
 03/15/2021      130 Witness List (final), filed by Defendant BROWNSBURG COMMUNITY
                     SCHOOL CORPORATION, Exhibit List (final), filed by Defendant
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION. (Borg, Brent)
                     (Entered: 03/15/2021)
 03/15/2021      131 MOTION for Leave to File Brief of Amici Curiae in Support of Brownsburg
                     Community School Corporation's Motion for Summary Judgment, filed by
                     Amicus Parties AMERICAN MEDICAL ASSOCIATION, American
                     Academy of Pediatrics, INDIANA YOUTH GROUP, INC., Indiana Chapter
                     of the American Academy of Pediatrics, National Association of Social
                     Workers. (Attachments: # 1 Exhibit A - Proposed Brief of Amici Curiae, # 2
                     Text of Proposed Order Order Granting Motion for Leave)(Kozak,
                     Christopher) (Entered: 03/15/2021)
 03/16/2021      132 RECEIPT #IP073104 for PHV filing fee for Paul Castillo and Camilla Taylor
                     fee in the amount of $200.00, paid by Paul Castillo. (REO) (Entered:
                     03/16/2021)
 03/16/2021      133 RECEIPT #IP073105 for Pro Hac Vice fee in the amount of $100.00, paid by
                     MICHAEL LANOSA on behalf of D. JEAN VETA. (AKH) (Entered:
                     03/16/2021)
 03/16/2021      134 RECEIPT #IP073105 for Pro Hac Vice fee in the amount of $100.00, paid by
                     MICHAEL LANOSA on behalf of HENRY LIU. (AKH) (Entered:
                     03/16/2021)
 03/16/2021      135 RECEIPT #IP073105 for Pro Hac Vice fee in the amount of $100.00, paid by
                     MICHAEL LANOSA on behalf of KOMAL SHAH. (AKH) (Entered:
                     03/16/2021)
 03/17/2021      136 ORDER granting 125 Motion to Appear pro hac vice. Attorney Camilla B.
                     Taylor for AMERICAN MEDICAL ASSOCIATION, INDIANA CHAPTER
                     OF THE AMERICAN ACADEMY OF PEDIATRICS, INDIANA YOUTH
                     GROUP, INC. and NATIONAL ASSOCIATION OF SOCIAL WORKERS
                     added. The contact information in the Court's records does not match the
                     applicant's contact information in this Order. A Notice of Change of Attorney
                     Information is available on the Court's website. Applicant shall complete and




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                  8/11/2021
CM/ECF LIVE                                                            Page 24 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 78 of 81 PageID #: 2018


                       file this form within ten (10) days of the entry of this Order. Signed by
                       Magistrate Judge Doris L. Pryor on 3/17/2021. (SWM) (Entered: 03/18/2021)
 03/17/2021      137 ORDER granting 126 Motion to Appear pro hac vice. Attorney D. Jean Veta
                     for AMERICAN ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
                     ASSOCIATION, INDIANA CHAPTER OF THE AMERICAN ACADEMY
                     OF PEDIATRICS, INDIANA YOUTH GROUP, INC. and for NATIONAL
                     ASSOCIATION OF SOCIAL WORKERS added. The contact information in
                     the Court's records does not match the applicant's contact information in this
                     Order. A Notice of Change of Attorney Information is available on the Court's
                     website. Applicant shall complete and file this form within ten (10) days of the
                     entry of this Order. Signed by Magistrate Judge Doris L. Pryor on 3/17/2021.
                     (SWM) (Entered: 03/18/2021)
 03/17/2021      138 ORDER granting 127 Motion to Appear pro hac vice. Attorney Henry Liu for
                     AMERICAN ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
                     ASSOCIATION, INDIANA CHAPTER OF THE AMERICAN ACADEMY
                     OF PEDIATRICS, INDIANA YOUTH GROUP, INC. and NATIONAL
                     ASSOCIATION OF SOCIAL WORKERS added. The contact information in
                     the Court's records does not match the applicant's contact information in this
                     Order. A Notice of Change of Attorney Information is available on the Court's
                     website. Applicant shall complete and file this form within ten (10) days of the
                     entry of this Order. Signed by Magistrate Judge Doris L. Pryor on 3/17/2021.
                     (SWM) (Entered: 03/18/2021)
 03/17/2021      139 ORDER granting 128 Motion to Appear pro hac vice. Attorney Komal Shah
                     for AMERICAN ACADEMY OF PEDIATRICS, AMERICAN MEDICAL
                     ASSOCIATION, INDIANA CHAPTER OF THE AMERICAN ACADEMY
                     OF PEDIATRICS, INDIANA YOUTH GROUP, INC. and NATIONAL
                     ASSOCIATION OF SOCIAL WORKERS added. Applicant shall register for
                     electronic filing, as required by Local Rule 5-3, within ten (10) days of the
                     entry of this Order. Copy to Komal Shah via US Mail. Signed by Magistrate
                     Judge Doris L. Pryor on 3/17/2021. (SWM) (Entered: 03/18/2021)
 03/17/2021      140 ORDER granting 129 Motion to Appear pro hac vice. Attorney Paul D
                     Castillo for AMERICAN ACADEMY OF PEDIATRICS, AMERICAN
                     MEDICAL ASSOCIATION, INDIANA CHAPTER OF THE AMERICAN
                     ACADEMY OF PEDIATRICS, INDIANA YOUTH GROUP, INC. and
                     NATIONAL ASSOCIATION OF SOCIAL WORKERS added. The contact
                     information in the Court's records does not match the applicant's contact
                     information in this Order. A Notice of Change of Attorney Information is
                     available on the Court's website. Applicant shall complete and file this form
                     within ten (10) days of the entry of this Order. Signed by Magistrate Judge
                     Doris L. Pryor on 3/17/2021. (SWM) (Entered: 03/18/2021)
 03/23/2021      141 NOTICE of Change of Attorney Information. Consistent with Local Rule 5-3,
                     Camilla B. Taylor hereby notifies the Clerk of the court of changed contact
                     information. (Taylor, Camilla) (Entered: 03/23/2021)
 03/23/2021      142 NOTICE of Change of Attorney Information. Consistent with Local Rule 5-3,




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                   8/11/2021
CM/ECF LIVE                                                            Page 25 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 79 of 81 PageID #: 2019


                       Paul D Castillo hereby notifies the Clerk of the court of changed contact
                       information. (Castillo, Paul) (Entered: 03/23/2021)
 03/24/2021      143 NOTICE of Change of Attorney Information. Consistent with Local Rule 5-3,
                     Henry Liu hereby notifies the Clerk of the court of changed contact
                     information. (Liu, Henry) (Entered: 03/24/2021)
 03/25/2021      144 NOTICE of Change of Attorney Information. Consistent with Local Rule 5-3,
                     D. Jean Veta hereby notifies the Clerk of the court of changed contact
                     information. (Veta, D.) (Entered: 03/25/2021)
 03/29/2021      145 RESPONSE in Opposition re 131 MOTION for Leave to File Brief of Amici
                     Curiae in Support of Brownsburg Community School Corporation's Motion
                     for Summary Judgment , filed by Plaintiff JOHN M. KLUGE. (Cork, Michael)
                     (Entered: 03/29/2021)
 04/01/2021      146 NOTICE Of Supplemental Authority, filed by Plaintiff JOHN M. KLUGE, re
                     112 MOTION MOTION for Partial Summary Judgment . (Attachments: # 1
                     Supplement Authority) (Cork, Michael) (Entered: 04/01/2021)
 04/05/2021      147 REPLY in Support of Motion re 131 MOTION for Leave to File Brief of
                     Amici Curiae in Support of Brownsburg Community School Corporation's
                     Motion for Summary Judgment , filed by Amicus Parties AMERICAN
                     ACADEMY OF PEDIATRICS, AMERICAN MEDICAL ASSOCIATION,
                     INDIANA CHAPTER OF THE AMERICAN ACADEMY OF PEDIATRICS,
                     INDIANA YOUTH GROUP, INC., NATIONAL ASSOCIATION OF
                     SOCIAL WORKERS. (Veta, D.) (Entered: 04/05/2021)
 04/19/2021      148 Appendix of Exhibits in Support of Reply in Support of Motion re 112
                     MOTION MOTION for Partial Summary Judgment , filed by Plaintiff JOHN
                     M. KLUGE. (Attachments: # 1 Exhibit 1 Deposition Excerpts, James Snapp, #
                     2 Exhibit 2 Deposition Excerpts and selected exhibit, Brett Daghe, # 3 Exhibit
                     3 Deposition Excerpts, Jodi Gordon)(Green, Kevin) (Entered: 04/19/2021)
 04/19/2021      149 ***PLEASE DISREGARD REFER TO 153 ***REPLY in Support of Motion
                     re 112 MOTION MOTION for Partial Summary Judgment , filed by Plaintiff
                     JOHN M. KLUGE. (Green, Kevin) Modified on 5/13/2021 (MAC). (Entered:
                     04/19/2021)
 05/04/2021      150 REPLY in Support of Motion re 120 Cross MOTION for Summary
                     Judgment , filed by Defendant BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION. (Borg, Brent) (Entered: 05/04/2021)
 05/11/2021      151 First MOTION for Leave to File Amend Reply Resp Br, filed by Plaintiff
                     JOHN M. KLUGE. (Attachments: # 1 Exhibit Kluge Reply in Supp MSJ and
                     Resp BCSC CMSJ 51121 Amend, # 2 Text of Proposed Order Kluge-Prop
                     Order Grnt Mot Lv to File Amend Br-Font Change)(Green, Kevin) (Entered:
                     05/11/2021)
 05/12/2021      152 ORDER GRANTING PLAINTIFF'S MOTION FOR LEAVE TO FILE AN
                     AMENDED REPLY AND RESPONSE BRIEF CHANGING THE FONT IN
                     ORDER TO COMPLY WITH THE FORTY-PAGE LIMIT. It is further




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                     8/11/2021
CM/ECF LIVE                                                            Page 26 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 80 of 81 PageID #: 2020


                       ordered that the plaintiff shall file the Amended Reply Brief no later than May
                       13, 2021. Signed by Judge Jane Magnus-Stinson on 5/12/2021. (MAC)
                       (Entered: 05/12/2021)
 05/12/2021      153 REPLY (Amended) in Support of Motion re 112 MOTION MOTION for
                     Partial Summary Judgment and Resp BCSC CMSJ, filed by Plaintiff JOHN M.
                     KLUGE. (Green, Kevin) Modified on 5/13/2021 (MAC). (Entered:
                     05/12/2021)
 05/24/2021      155 MINUTE ORDER for proceedings held before Magistrate Judge Doris L.
                     Pryor: The parties appeared by telephone for a Status Conference on May 24,
                     2021. The parties discussed the status of the case. The settlement conference
                     set for June 2, 2021 is VACATED. This matter is scheduled for a telephonic
                     status conference on August 4, 2021 at 2:00 p.m. (Eastern) to discuss case
                     status. Counsel shall attend the status conference by calling the designated
                     telephone number, to be provided by the Court via email generated by the
                     Court's ECF system. Signed by Magistrate Judge Doris L. Pryor. (CAG)
                     (Entered: 05/24/2021)
 07/01/2021      156 First MOTION for Continuance , First MOTION to Vacate 78 Scheduling
                     Order , filed by Defendant BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION. (Attachments: # 1 Text of Proposed Order)(Borg, Brent)
                     (Entered: 07/01/2021)
 07/05/2021      157 RESPONSE in Opposition re 156 First MOTION for Continuance First
                     MOTION to Vacate 78 Scheduling Order , filed by Plaintiff JOHN M.
                     KLUGE. (Cork, Michael) (Entered: 07/05/2021)
 07/06/2021      158 REPLY in Support of Motion re 156 First MOTION for Continuance First
                     MOTION to Vacate 78 Scheduling Order , filed by Defendant
                     BROWNSBURG COMMUNITY SCHOOL CORPORATION. (Borg, Brent)
                     (Entered: 07/06/2021)
 07/12/2021      159 ORDER - So, what's in a name? This Court is ill-equipped to answer that
                     question definitively, but for the reasons articulated in this Order, it concludes
                     that a name carries with it enough importance to overcome a public school
                     corporation's duty to accommodate a teacher's sincerely held religious beliefs
                     against a policy that requires staff to use transgender students' preferred names
                     when supported by a parent and health care provider. Because BCSC did not
                     coerce Mr. Kluge's resignation by misrepresentation and could not
                     accommodate Mr. Kluge's religious beliefs without sustaining undue hardship,
                     and because Mr. Kluge has failed to make a meaningful argument or adduce
                     evidence in support of a claim for retaliation, BCSC's Cross-Motion for
                     Summary Judgment, 120 , is GRANTED and Mr. Kluge's Motion for Partial
                     Summary Judgment, 112 , is DENIED. And because empirical data from non-
                     parties concerning the importance of honoring a transgender student's
                     preferred name and pronouns was not necessary to resolve the issues currently
                     before the Court, Movants' Motion for Leave to File Brief of Amici Curiae,
                     131 , is also DENIED. Finally, BCSC's Motion to Vacate and Continue Final
                     Pre-Trial Conference and Trial, 156 , is DENIED AS MOOT. Final judgment




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                     8/11/2021
CM/ECF LIVE                                                            Page 27 of 27
Case 1:19-cv-02462-JMS-DLP Document 166 Filed 08/11/21 Page 81 of 81 PageID #: 2021


                       shall issue accordingly. (See Order). Signed by Judge Jane Magnus-Stinson on
                       7/12/2021. (MAC) (Entered: 07/12/2021)
 07/12/2021      160 CLOSED JUDGMENT - For the reasons set forth in the Court's Order entered
                     this day, the Court now enters FINAL JUDGMENT against Plaintiff and in
                     favor of Defendant, such that Plaintiff shall take nothing by way of his
                     Complaint. Signed by Judge Jane Magnus-Stinson on 7/12/2021. (MAC)
                     (Entered: 07/12/2021)
 07/19/2021      161 ***DISREGARD - SEE DKT 162 ***BILL OF COSTS by BROWNSBURG
                     COMMUNITY SCHOOL CORPORATION. (Borg, Brent) Modified on
                     7/19/2021 (MRI). (Entered: 07/19/2021)
 07/19/2021      162 BILL OF COSTS AMENDED by BROWNSBURG COMMUNITY SCHOOL
                     CORPORATION. (Borg, Brent) (Entered: 07/19/2021)
 08/06/2021      163 Costs Taxed in amount of $ $2,926.55 against Plaintiff. (RAGS) (MAC)
                     (Entered: 08/06/2021)
 08/10/2021      164 NOTICE OF APPEAL as to 159 Order on MotionOrder on Motion for Partial
                     Summary JudgmentOrder on Motion for Summary JudgmentOrder on Motion
                     for Leave to FileOrder on Motion for ContinuanceOrder on Motion to Vacate,
                     160 Closed Judgment, filed by Plaintiff JOHN M. KLUGE. (Filing fee $505,
                     receipt number 0756-6694895) (Cork, Michael) (Entered: 08/10/2021)
 08/11/2021      165 PARTIES' SHORT RECORD re 164 Notice of Appeal - Instructions for
                     Attorneys/Parties attached. (LBT) (Entered: 08/11/2021)

Case #: 1:19-cv-02462-JMS-DLP




https://ecf.insd.circ7.dcn/cgi-bin/DktRpt-insd.pl?176484665102976-L_1_0-1                  8/11/2021
